

EXECUTION VERSION

--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of April 29, 2015
among
STARTEK, INC.
STARTEK HEALTH SERVICES, INC.
and
STARTEK USA, INC.,
each as a Borrower,
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BMO HARRIS BANK N.A.,
as Administrative Agent and Swing Line Lender



--------------------------------------------------------------------------------






 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    43

1.03
Accounting Terms    44

1.04
Uniform Commercial Code    45

1.05
Rounding    46

1.06
Times of Day    46

1.07
Letter of Credit Amounts    46

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    46

2.01
Loan Commitments    46

2.02
Borrowings, Conversions and Continuations of Loans    48

2.03
Letters of Credit    49

2.04
Swing Line Loans    57

2.05
Repayment of Loans    60

2.06
Prepayments    60

2.07
Termination or Reduction of Revolving Commitments    63

2.08
Interest    63

2.09
Fees    64

2.10
Computation of Interest and Fees    65

2.11
Evidence of Debt    65

2.12
Payments Generally; the Administrative Agent’s Clawback    66


 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



2.13
Sharing of Payments by Lenders    68

2.14
Settlement Among Lenders    69

2.15
Nature and Extent of Each Borrower’s Liability    70

2.16
Cash Collateral    73

2.17
Defaulting Lenders    74

2.18
Increase in Revolving Credit Commitments    77

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    78

3.01
Taxes    78

3.02
Illegality    82

3.03
Inability to Determine Rates    83

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    84

3.05
Compensation for Losses    85

3.06
Mitigation Obligations; Replacement of Lenders    86

3.07
Survival    86

ARTICLE IV
SECURITY AND ADMINISTRATION OF COLLATERAL    87

4.01
Security    87

4.02
Collateral Administration    87

4.03
Further Assurances    88

4.04
Cash Management    89

4.05
Information Regarding Collateral    90


 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    90

5.01
Conditions of Initial Credit Extension    90

5.02
Conditions to all Credit Extensions    93

ARTICLE VI
REPRESENTATIONS AND WARRANTIES    94

6.01
Existence, Qualification and Power    94

6.02
Authorization; No Contravention    94

6.03
Governmental Authorization; Other Consents    94

6.04
Binding Effect    94

6.05
Financial Statements; No Material Adverse Effect    95

6.06
Litigation    95

6.07
No Default    95

6.08
Ownership of Property; Liens    96

6.09
Environmental Compliance    96

6.10
Insurance    97

6.11
Taxes    97

6.12
ERISA Compliance    98

6.13
Subsidiaries; Equity Interests    98

6.14
Margin Regulations; Investment Company Act    99

6.15
Disclosure    99

6.16
Compliance with Laws    99

6.17
Intellectual Property; Licenses, Etc    99


 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.18
Labor Matters    100

6.19
Deposit Accounts and Securities Accounts    100

6.20
Accounts    100

6.21
Anti-Terrorism Laws and Foreign Asset Control Regulations    101

6.22
Brokers    103

6.23
Customer and Trade Relations    103

6.24
Material Contracts    103

6.25
Casualty    103

6.26
Senior Indebtedness    103

ARTICLE VII
AFFIRMATIVE COVENANTS    103

7.01
Financial Statements    104

7.02
Borrowing Base Certificate; Other Information    104

7.03
Notices    107

7.04
Payment of Obligations    108

7.05
Preservation of Existence, Etc    108

7.06
Maintenance of Properties    108

7.07
Maintenance of Insurance; Condemnation Proceeds    108

7.08
Compliance with Laws    110

7.09
Books and Records    110

7.10
Inspection Rights and Appraisals; Meetings with the Administrative Agent    110

7.11
Use of Proceeds    111


 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



7.12
New Subsidiaries    111

7.13
Compliance with ERISA    112

7.14
Further Assurances    112

7.15
Licenses    112

7.16
Environmental Laws    113

7.17
Landlord and Storage Agreements    113

7.18
Material Contracts    113

7.19
Treasury Management Services    114

ARTICLE VIII
NEGATIVE COVENANTS    114

8.01
Indebtedness    114

8.02
Liens    115

8.03
Investments    117

8.04
Fundamental Changes    118

8.05
Dispositions    118

8.06
Restricted Payments    119

8.07
Change in Nature of Business    119

8.08
Transactions with Affiliates    119

8.09
Burdensome Agreements    119

8.10
Use of Proceeds    120

8.11
Prepayment of Indebtedness; Amendment to Material Agreements    120

8.12
Financial Covenants    120

8.13
Creation of New Subsidiaries    120


 
v
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



8.14
Securities of Subsidiaries    120

8.15
Sale and Leaseback    120

8.16
Organization Documents; Fiscal Year    121

8.17
Anti-Money Laundering and Terrorism Laws and Regulations    121

8.18
Economic Sanctions Laws and Regulations    121

8.19
Citibank Supplier Agreement    121

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES    122

9.01
Events of Default    122

9.02
Remedies Upon Event of Default    125

9.03
Application of Funds    125

ARTICLE X
ADMINISTRATIVE AGENT    127

10.01
Appointment and Authority    127

10.02
Rights as a Lender    127

10.03
Exculpatory Provisions    128

10.04
Reliance by the Administrative Agent    129

10.05
Delegation of Duties    129

10.06
Resignation of the Administrative Agent    129

10.07
Non-Reliance on the Administrative Agent and Other Lenders    130

10.08
No Other Duties, Etc    130

10.09
The Administrative Agent May File Proofs of Claim; Credit Bidding    130

10.10
Collateral Matters    132


 
vi
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



10.11
Other Collateral Matters    132

10.12
Credit Product Providers and Credit Product Arrangements    133

ARTICLE XI
MISCELLANEOUS    133

11.01
Amendments, Etc    133

11.02
Notices; Effectiveness; Electronic Communication    136

11.03
No Waiver; Cumulative Remedies    139

11.04
Expenses; Indemnity; Damage Waiver    140

11.05
Marshalling; Payments Set Aside    142

11.06
Successors and Assigns    142

11.07
Treatment of Certain Information; Confidentiality    147

11.08
Right of Setoff    148

11.09
Interest Rate Limitation    149

11.10
Counterparts; Integration; Effectiveness    149

11.11
Survival    149

11.12
Severability    150

11.13
Replacement of Lenders    150

11.14
Governing Law; Jurisdiction; Etc    151

11.15
Waiver of Jury Trial    152

11.16
Electronic Execution of Assignments and Certain Other Documents    152

11.17
USA PATRIOT Act Notice    152

11.18
No Advisory or Fiduciary Responsibility    152

11.19
Attachments    153


 
vii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE XII
CONTINUING GUARANTY    153

12.01
Guaranty    153

12.02
Rights of Lenders    154

12.03
Certain Waivers    154

12.04
Obligations Independent    154

12.05
Subrogation    154

12.06
Termination; Reinstatement    154

12.07
Subordination    155

12.08
Stay of Acceleration    155

12.09
Condition of Borrowers    155

12.10
Keepwell    155




 
viii
 




--------------------------------------------------------------------------------




SCHEDULES
 
1.01
Existing Letters of Credit
1.02
Mortgaged Property
2.01
Commitments and Applicable Percentages
4.05
Information Regarding Collateral
5.01
Good Standing and Foreign Qualification Jurisdictions
6.03
Governmental Authorizations; Other Consents
6.06
Litigation
6.08(b)(1)
Owned Real Property
6.08(b)(2)
Leased Real Property
6.09
Environmental Matters
6.10
Insurance
6.11
Proposed Tax Assessments
6.12(d)
Pension Plans
6.13
Subsidiaries; Other Equity Investments
6.18
Labor Matters
6.19
Deposit Accounts, Securities Accounts and Commodity Contracts
6.24
Material Contracts
8.01
Existing Indebtedness
8.02
Existing Liens
8.03
Existing Investments
11.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
 
 
Form of
A-1
Revolving Loan Note
B
Compliance Certificate
C
Security Agreement
D
Borrowing Base Certificate
E
Joinder Agreement for Additional Commitment Lender
F
Assignment and Assumption Agreement
G
Form of Landlord Waiver






 
ix
 




--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 29, 2015,
among STARTEK, INC., a Delaware corporation (the “Company”), STARTEK HEALTH
SERVICES, INC., a Colorado Corporation (“SHS”) and STARTEK USA, INC., a Colorado
Corporation (“SUSA”) (each of the Company, CCI, SHS and SUSA may be referred to
herein, individually, as a “Borrower” and, collectively, as “Borrowers”),
COLLECTION CENTER, INC., a North Dakota corporation (“CCI”), as a guarantor,
EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the “Lenders” and
individually, a “Lender”), and BMO HARRIS BANK, N.A., as Administrative Agent,
Swing Line Lender, and an Letter of Credit Issuer.
Preliminary Statements
A.    The Borrowers have requested that Lenders, the Swing Line Lender and the
Letter of Credit Issuer provide a credit facility to the Borrowers to finance
their mutual and collective business enterprise.
B.    Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Account” means “accounts” as defined in the UCC.
“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contractual Obligation, Chattel Paper or General
Intangible.
“ACH” means automated clearing house transfers.
“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or
(b) assets of another Person which constitute all or substantially all of the
assets of such Person or of a line or lines of business conducted by such
Person.
“Additional Commitment Lender” has the meaning specified in Section 2.18(c)(c).
“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin.”

 
 
 




--------------------------------------------------------------------------------




“Administrative Agent” means BMO Harris Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Agent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as applied to any Person, any other Person who Controls, is
Controlled by, or is under common Control with, such Person.
“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).
“ALTA Survey” means a survey satisfactory to the Administrative Agent prepared
in accordance with the standards adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1997, known as the
“Minimum Standard Detail Requirements of Land Title Surveys” and sufficient form
to satisfy the requirements any applicable title insurance company to provide
extended coverage over survey defects and shall also show the location of all
easements, utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate.
“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.
“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.17.
“Applicable Margin” means with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Availability for the
immediately preceding fiscal quarter:
Level
Average Availability
Eurodollar Rate Revolving Loans
Base Rate Revolving Loans
I
>$20,000,000
1.75%
0.75%
II
< $20,000,000 but >$10,000,000
2.00%
1.00%
III
< $10,000,000
2.25%
1.25%



From the Closing Date until the first day of each fiscal quarter, commencing
with January 1, 2016 (the “Adjustment Date”), margins shall be determined as if
Level I were applicable. Thereafter, any increase or decrease in the Applicable
Margin resulting from a change in Average Availability shall become effective as
of each Adjustment Date based upon Average Availability for the immediately
preceding fiscal quarter. If any Borrowing Base Certificate (including any
required

 
2
 




--------------------------------------------------------------------------------




financial information in support thereof) of the Company is not received by
Administrative Agent by the date required pursuant to Section 7.02(a) and such
failure continues for three (3) or more Business Days, then the Applicable
Margin shall be determined as if the Average Availability for the immediately
preceding Fiscal Quarter is at Level III until such time as such Borrowing Base
Certificate and supporting information are received.
“Applicable Percentage” means, with respect to any Revolving Lender at any time,
the percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility, represented by the amount of the Revolving Credit Commitment of such
Revolving Lender at such time; provided that if the Aggregate Revolving Credit
Commitments have been terminated at such time, then the Applicable Percentage of
each Revolving Lender shall be the Applicable Percentage of such Revolving
Lender immediately prior to such termination and after giving effect to any
subsequent assignments.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Letter of Credit Issuer and (ii) if any Letters of Credit have been
issued, the Revolving Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding, the
Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary of the Company or (b) is assumed in
connection with an Investment in or Acquisition of such Person, and in each
case, has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Company.
“AT&T Services, Inc.” means AT&T Services, Inc., a Delaware corporation, and/or
any of its various Subsidiaries and Affiliates who are Account Debtors under
Accounts owed to any Borrower that may be purchased by Citibank under the terms
of the Citibank Supplier Agreement.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 
3
 




--------------------------------------------------------------------------------




“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related Consolidated statements of income or operations, retained
earnings and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.
“Auditor” has the meaning specified in Section 7.01(a).
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability” means the lesser of:
(a)    the Aggregate Revolving Credit Commitments minus the Line Reserve minus
Total Revolving Credit Outstandings; and
(b)    the Borrowing Base minus Total Revolving Credit Outstandings.
In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to the
Administrative Agent that all accounts payable and Taxes are being paid on a
timely basis and consistent with past practices (absent which the Administrative
Agent may establish a Reserve therefor).
“Availability Period” means the period from the Closing Date to the Revolving
Credit Termination Date.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral consisting of
Eligible Accounts, (b) to reflect sums that any Loan Party may be required to
pay under any Section of this Agreement or any other Loan Document (including
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, (c) to
reflect amounts for which claims may be reasonably expected to be asserted
against the Collateral, the Administrative Agent or the Lenders or (d) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base, or the assets, business, financial
performance or financial condition of any Loan Party. Availability Reserves may
include (but are not limited to) reserves based on: (i) Rent and Charge
Reserves; (ii)  outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which might have priority over the interests of the Administrative Agent
in the Collateral; (iii) salaries, wages and benefits due to employees of any
Loan Party (including amounts for employee wage claims for earned wages,
vacation pay, health care reimbursements and other amounts due under Wisconsin
wage lien law, Wis. Stat 109.01, et seq. or any similar state law; (iv) any
liabilities that are or may become secured by Liens on the Collateral (including
Permitted Liens) which might have priority over the Liens or interests of the
Administrative Agent in the Collateral; (v) Credit Product Reserves; and
(vi) the Dilution Reserve.

 
4
 




--------------------------------------------------------------------------------




“Average Availability” means for any period, the average daily amount of
Availability during such period.
“Bankruptcy Code” means Title 11 of the United States Code.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) Eurodollar Rate plus 1.00%.
“Base Rate Loan” means a Revolving Loan (a “Base Rate Revolving Loan”) that
bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“BMO” means BMO Harris Bank, N.A.
“Borrower Agent” has the meaning specified in Section 2.15(g).
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means any of (a) a Revolving Borrowing or (b) a Swing Line
Borrowing, as the context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the Value of Eligible Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by eighty‑five (85%)
percent; minus
(b)    the amount of all Availability Reserves.
The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless (x) if so required by the
Administrative Agent, the Administrative Agent has conducted Field Exams
reasonably required by it (with results reasonably satisfactory to the
Administrative Agent) and (y) the Person owning such assets or property shall be
a (directly or indirectly) wholly-owned Domestic Subsidiary of the Company and
have become a Borrower.
“Borrowing Base Certificate” means a certificate, in the form of Exhibit D
hereto and otherwise in satisfactory to Administrative Agent, by which Borrowers
certify calculation of the Borrowing Base.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as

 
5
 




--------------------------------------------------------------------------------




to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments
in respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day that is also a London Banking Day.
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, (a) for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Lenders, as collateral for Letter of Credit Obligations
or obligations of the Revolving Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and the Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Letter of Credit
Issuer or (b) for the benefit of the Administrative Agent, as collateral for
Protective Advances or Swing Line Loans that have not been refunded by the
Revolving Lenders, cash or deposit account balances or, if the Administrative
Agent shall agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent or (c) for the benefit of the Credit Parties during the
continuance of an Event of Default or in connection with the Payment in Full of
the Obligations, as collateral for any Obligations that are due or may become
due, cash or deposit account balances or, if the Administrative Agent shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Security Instruments):
(a)    cash, denominated in Dollars;
(b)    readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;
(c)    commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
nor S&P shall be rating such obligations;
(d)    insured certificates of deposit or bankers’ acceptances of, or time
deposits with any Lender or with any commercial bank that (i) is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in

 
6
 




--------------------------------------------------------------------------------




the first portion of clause (c) above, (iii) is organized under the laws of the
United States or of any state thereof and (iv) has combined capital and surplus
of at least $500,000,000;
(e)    readily marketable general obligations of any corporation organized under
the laws of any state of the United States of America, payable in the United
States of America, expressed to mature not later than twelve months following
the date of issuance thereof and rated A or better by S&P or A3 or better by
Moody’s; and
(f)    readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above.
“CCI Deferred Payments” means any amount paid or to be paid pursuant to
Section 2.2(b) of the CCI Purchase Agreement.
“CCI Purchase Agreement” means that certain Purchase Agreement dated as of
September 22, 2014, between the Company, CCI and Bryan Dvirnak and Michael Haas.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Company or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-4 and 13d-6 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 20% or more of the Equity
Interests of the Company on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right); or

 
7
 




--------------------------------------------------------------------------------




(b)    the Company shall fail to own and control, beneficially and of record
(directly or indirectly), 100% of the issued and outstanding Equity Interests of
each of its Subsidiaries, except where such failure is the result of a
transaction permitted under the Loan Documents.
“Citibank” means Citibank, N.A., a national banking association.
“Citibank Suppler Agreement” means that certain Supplier Agreement dated as of
October 17, 2013 between Citibank and the Company, as such agreement may be
amended, supplemented or modified from time to time, through which Citibank is
permitted to purchase Accounts owed to the Company on which AT&T Services, Inc.
is the Account Debtor.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, certain personal property of the Loan Parties
or any other Person in which the Administrative Agent or any Credit Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.
“Commitment” means a Revolving Credit Commitment.
“Commitment Increase” has the meaning specified in Section 2.16(a).
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case, described in Section 2.02.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Concentration Account” has the meaning specified in Section 4.04(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.
“Consolidated Capital Expenditures” means, with respect to the Company and its
Subsidiaries on a Consolidated basis, for any period the sum of (without
duplication) all expenditures

 
8
 




--------------------------------------------------------------------------------




(whether paid in cash or accrued as liabilities) by the Company or any
Subsidiary during such period for items that would be classified as “property,
plant or equipment” or comparable items on the Consolidated balance sheet of the
Company and its Subsidiaries, including without limitation all transactional
costs incurred in connection with such expenditures provided the same have been
capitalized; provided that Consolidated Capital Expenditures shall exclude any
capital expenditures (a) financed with Indebtedness permitted hereunder other
than Loans, (b) made with (i) Net Cash Proceeds from any Disposition described
in Section 8.05(b) or (ii) proceeds of insurance arising from any casualty or
other insured damage or from condemnation or similar awards with respect to any
property or asset, in each case, to the extent such proceeds are reinvested
within 180 days of receipt thereof, and (c) constituting any portion of the
purchase price of an Permitted Acquisition which is accounted for as a capital
expenditure.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus, to the extent deducted in determining such Consolidated Net
Income, without duplication, (a) Consolidated Interest Charges (net of interest
income for such period of the Company and its Subsidiaries for such period, plus
(b) federal, state, local and foreign income tax expense for such period, net of
income tax credits, plus (c) depreciation and amortization for such period, plus
(d) non-cash compensation expense, or other non-cash expenses or charges, for
such period arising from the granting of stock options, stock appreciation
rights or similar equity arrangements, plus (e) non-cash expenses or losses and
other non-cash charges incurred during such period (excluding any non-cash
charges representing an accrual of, or reserve for, cash charges to be paid
within the next twelve months); plus (f) expenses of up to 400,000 incurred in
connection with the Transaction; minus (g) non-cash income, gains or profits
during such period, in each case as determined for the Company and its
Subsidiaries on a Consolidated basis; provided that, for any period that
includes a material Acquisition or a material Disposition, the calculation of
Consolidated EBITDA shall be subject to the adjustments set forth in
Sections 1.03(c) and 1.03(d).
“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
Consolidated basis for the Company and its Subsidiaries for the most recent
Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of, without duplication,
(a) Consolidated Cash Interest Charges paid or required to be paid during such
period, (b) all principal repayments made or required to be made of Consolidated
Funded Indebtedness during such period, but excluding any such payments to the
extent constituting a refinancing of such Consolidated Funded Indebtedness
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 8.01 and repayments of Revolving Loans, (c) all Restricted
Payments made in cash during such period, (d) the aggregate amount of federal,
state, local and foreign income taxes paid in cash, in each case, of or by the
Company and its Subsidiaries for the most recently completed Measurement Period,
(e) cash contributions made to any Pension Plan (to the extent not deducted in
the calculation of Consolidated Net Income) and (f) any CCI Deferred Payments
paid or required to be paid during such period.

 
9
 




--------------------------------------------------------------------------------




“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby and commercial letters of credit (excluding the undrawn
amount thereof), bankers’ acceptances, bank guaranties (excluding the amounts
available thereunder as to which demand for payment has not yet been made),
surety bonds (excluding the amounts available thereunder as to which demand for
payment has not yet been made) and similar instruments, (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the Ordinary Course of Business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Company or any Subsidiary, and (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, to the
extent such Indebtedness is recourse to the Company or such Subsidiary.
“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Subsidiaries, including without
limitation (a) the current amortized portion of all fees (including fees payable
in respect of any Swap Contract in the nature of an interest rate hedge and all
fees payable in respect of any Letter of Credit) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a Consolidated basis; provided however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the net income after taxation of the
Company and its Subsidiaries for that period excluding (a) net losses or gains
realized in connection with (i) any sale, lease, conveyance or other disposition
of any asset (other than in the Ordinary Course of Business), or (ii) repayment,
repurchase or redemption of Indebtedness, and (b) extraordinary or nonrecurring
gain or income (or expense), including, any compensation charge incurred in
connection with the Transactions; provided that there shall be excluded from
Consolidated Net Income, without duplication, (x) the net income or loss of
(x) any Person that is not a Subsidiary or that is accounted for by the equity
method of accounting to the extent of the amount of dividends or distributions
are not actually paid to the Company or a Subsidiary in cash, (y) any Person in
which any other Person (other than the Company or a Subsidiary) has an ownership
interest, except to the extent of the amount of dividends or other distributions
actually paid in cash to the Company or a Subsidiary by such Person during such
period and (z) any Person the ability of which to make Restricted Payments is
restricted by any Restrictive Agreement, except to the extent of the amount of
dividends or other distributions actually paid in cash to the Company or a
Subsidiary by such Person during such period.

 
10
 




--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% (or 30% with respect to the Company) or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Loan Parties are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.
“Control Agreement” means, with respect to any Deposit Account, any Securities
Account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.
“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.
“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.
“Cost of Acquisition” means, with respect to any Acquisition, the total cash and
noncash consideration (including the fair market value of all Equity Interests
issued or transferred to the sellers thereof, all indemnities, earnouts and
other contingent payment obligations to, and the aggregate amounts paid or to be
paid under noncompete, consulting and other affiliated agreements with, the
sellers thereof, all write-downs of property and reserves for liabilities with
respect thereto and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of any Loan Party and its
Subsidiaries for any Acquisition.
“Credit Extension” means each of the following: (a) a Borrowing and (b) a Letter
of Credit Extension.

 
11
 




--------------------------------------------------------------------------------




“Credit Party” means (a) each Lender, (b) each Credit Product Provider to the
extent it holds Credit Product Obligations and was a Lender or an Affiliate of a
Lender when such Person provided Credit Product Arrangements to the Borrowers,
(c) the Administrative Agent, (d) the Letter of Credit Issuer, and (e) the
successors and assigns of each of the foregoing.
“Credit Party Expenses” has the meaning set forth in Section 11.04(a).
“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or an Affiliate of a Loan Party and any Lender or Affiliate of a
Lender and (b) agreements giving rise to Treasury Management and Other Services.
“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or an Affiliate of any Loan Party arising under Credit Product
Arrangements and owing to any Credit Product Provider; provided that Credit
Product Obligations shall not include Excluded Swap Obligations.
“Credit Product Indemnitee” has the meaning assigned to such term in
Section 10.12(a).
“Credit Product Provider” means (a) BMO or any of its Affiliates; and (b) any
other Lender or an Affiliate of a Lender that is a provider under a Credit
Product Arrangement, so long as such provider delivers written notice to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, by the later of the Closing Date or 10 days following the entering into
of the applicable Credit Product Arrangement, (i) describing the Credit Product
Arrangement and setting forth the maximum amount thereunder to be secured by the
Collateral and the methodology to be used in calculating such amount and
(ii) agreeing to be bound by Section 10.12.
“Credit Product Reserve” means the reserves established by the Administrative
Agent from time to time in its reasonable judgment in respect of secured Credit
Product Obligations in an amount equal to the maximum amount owing thereunder as
specified by the Credit Product Provider in writing to the Administrative Agent
(except in the case where the Credit Product Provider is the Administrative
Agent or its Affiliate), which amount may be increased so long as (a) no Event
of Default exists, (b) no Overadvance would result from establishing a reserve
for such increased amount, and (c) written notice thereof is given from such
Credit Product Provider to the Administrative Agent. Furthermore, it is
understood that the amounts so provided by the applicable Credit Product
Provider with respect to Swap Credit Product Obligations may include a
commercially reasonable level of “cushion” to account for normal short-term
market fluctuations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

 
12
 




--------------------------------------------------------------------------------




“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans plus (c) 2% per annum;
provided, however, that (i) with respect to a Eurodollar Rate Loan, until the
end of the Interest Period during which the Default Rate is first applicable,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Eurodollar Rate Loan plus 2%
per annum, and thereafter as set forth in the portion of this sentence preceding
this proviso, and (ii) with respect to Letter of Credit Fees, the Default Rate
shall equal the Letter of Credit Fee, then in effect plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Lender, in
respect of its participations in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower Agent), (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination by the Administrative Agent to the Borrower Agent,
the Letter of Credit Issuer, the Swing Line Lender and each other Lender.

 
13
 




--------------------------------------------------------------------------------




“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Borrowers.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any casualty or
condemnation) of any property (including any Equity Interest), or part thereof,
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, (ii) requires cash dividend payments (other than
taxes) prior to, or (iii) provides the holders thereof with any rights to
receive any cash upon the occurrence of a change of control or sale of assets
prior to, in each case, the date that is 180 days after the Maturity Date;
provided, however, that (i) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (ii) any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest, such Equity Interests shall not be deemed to be
Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).
“Eligible Accounts” means those Accounts created by each Borrower in the
Ordinary Course of its Business, that arise out of such Borrower’s sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by the

 
14
 




--------------------------------------------------------------------------------




Administrative Agent in its Permitted Discretion. In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash. Eligible Accounts shall not include the following:
(a)    Accounts that are not fully earned by performance (or otherwise represent
a progress billing) or not evidenced by an invoice which has been delivered to
the applicable Account Debtor;
(b)    Accounts that the Account Debtor has failed to pay within 60 days of
original due date, not to exceed 120 days (150 days with respect to AT&T
Services, Inc. or such other Account Debtor consented to by the Administrative
Agent in its Permitted Discretion) from original invoice date;
(c)    Accounts due from any Account Debtor, fifty percent (50%) of whose
Accounts are otherwise ineligible under the terms clause (b) above;
(d)    Accounts with respect to which (i) any representation or warranty set for
in any Loan Document with respect thereto is not true and correct in all
material respects, (ii) a Borrower does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Permitted Liens described
in clauses (a) of Section 8.02) and (iii) the applicable Account Debtor has not
been instructed to remit payment to a deposit account of a Borrower subject to a
Control Agreement;
(e)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(f)    Accounts which (i) do not arise out of a sale of goods or rendition of
services in the ordinary course of business, (ii)  do not arise upon credit
terms usual to the business of the Borrowers or (iii) are not payable in
Dollars;
(g)    Accounts (i) upon which a Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever,
including cash on delivery and cash in advance transactions or (ii) as to which
a Borrower is not able to bring suit or otherwise enforce its remedies against
the related Account Debtor through judicial process,
(h)    Accounts which are owed by (i) any other Borrower or (ii) any Affiliate
which is not a Borrower;
(i)    Accounts for which all material consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given or are
not in full force and effect;

 
15
 




--------------------------------------------------------------------------------




(j)    Accounts due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;
(k)    Accounts due from any Governmental Authority, except to the extent that
the subject Account Debtor is the federal government of the United States of
America and has complied with the Federal Assignment of Claims Act of 1940 and
any similar state legislation; provided that Accounts due from any state
university system shall not be deemed ineligible by reason of this clause (k);
(l)    Accounts (i) owing from any Account Debtor that is also a supplier to or
creditor of a Borrower unless such Person has waived any right of setoff in a
manner reasonably acceptable to the Administrative Agent but only to the extent
of the aggregate amount of such Borrower’s liability to such Account Debtor,
(ii) to the extent representing any manufacturer’s or supplier’s allowances,
credits, discounts, incentive plans or similar arrangements entitling such
Borrower to discounts on future purchase therefrom, (iii) to the extent
constituting amounts owed with respect to loans or advances, or (iv) to the
extent relating to payment of interest, fees or late charges;
(m)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;
(n)    Accounts arising out of sales to Account Debtors outside the United
States or Canada unless either (i) such Accounts are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent, or (ii) such Accounts are
supported by credit insurance acceptable to the Administrative Agent, naming the
Administrative Agent as an additional insured;
(o)    Accounts that are evidenced by a judgment, Instrument or Chattel Paper;
(p)    Accounts owing by a single Account Debtor and its Affiliates (other than
AT&T Services, Inc., T-Mobile USA, Inc. and Comcast Corporation) whose total
obligations owing to any Borrower exceed twenty percent (20%) of the aggregate
amount of all otherwise Eligible Accounts, such Accounts owing by AT&T Services,
Inc. which exceed thirty-five percent (35%) of the aggregate amount of all
otherwise Eligible Accounts, such accounts owing by T-Mobile USA, Inc. which
exceed forty-five percent (45%) of the aggregate amount of all otherwise
Eligible Accounts, such Accounts owing by Comcast Corporation which exceed forty
percent (40%) of the aggregate amount of all otherwise Eligible Accounts, and
the accounts owing by AT&T Services, Inc., T‑Mobile USA and Comcast Corporation
which, combined, exceed eighty-five percent (85%) of the aggregate amount of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
the foregoing applicable percentages may be deemed Eligible Accounts), such
percentages being subject to reduction if the creditworthiness of such Account
Debtor deteriorates;

 
16
 




--------------------------------------------------------------------------------




provided, however, that so long as the Citibank Supplier Agreement has not been
terminated, Eligible Accounts shall not include any Accounts owing by AT&T
Services, Inc. to any Borrower which have been purchased by Citibank.
(q)    Accounts constituting Permitted Investments made in accordance with
clause (p) of Section 8.03;
(r)    Accounts that remain open after the applicable Account Debtor has made a
partial payment in respect of the applicable invoice (whether or not the
applicable Account Debtor has provided an explanation for such partial payment);
(s)    Accounts where the applicable Account Debtor tendered a check or other
item of payment in full or partial satisfaction and such check or other item of
payment has been returned by the financial institution on which it is drawn; or
(t)    Accounts for which payment has been received by the applicable Borrower
but such payment has not been applied to the applicable Account.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank or other financial institution engaged in the business of making commercial
loans having a combined capital and surplus in excess of $300,000,000 approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed); (c) an Approved Fund; (d) any Person to whom a Credit Party assigns
its rights and obligations under this Agreement as part of an assignment and
transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the Letter of Credit Issuer and the Swing Line Lender, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower Agent (each such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 
17
 




--------------------------------------------------------------------------------




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum (but in no event less than zero) determined by the
Administrative Agent pursuant to the following formula:
(a)    
Eurodollar Rate =
 
Eurodollar Base Rate
 
 
 
1.00 – Eurodollar Reserve Percentage



Where,
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the ICE Benchmark Administration (or the successor thereto if the ICE
Benchmark

 
18
 




--------------------------------------------------------------------------------




Administration is no longer making the LIBOR Rate available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
such other authoritative source (as is selected by Administrative Agent in its
sole reasonable discretion) to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum (but in no event less than zero) equal to (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by such other authoritative source (as
is selected by the Administrative Agent in its sole reasonable discretion) to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
“Eurodollar Rate Loan” means a Revolving Loan (a “Eurodollar Rate Revolving
Loan”) that bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 
19
 




--------------------------------------------------------------------------------




“Excluded Deposit Account” (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes required to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of any Loan Party or (ii) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3 102 on behalf of or for the benefit of employees of any Loan Party,
(b) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of any Loan Party,
(c) zero balance disbursement accounts and (d) other Deposit Accounts maintained
in the Ordinary Course of Business containing cash amounts that do not exceed at
any time $100,000 for any such account and $250,000 in the aggregate for all
such accounts under this clause (d).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Agent under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Agreement” means that certain Credit and Security Agreement dated as
of February 28, 2012, among the Company, SUSA, SHS and Wells Fargo Bank,
National Association, as Lender, as amended through the Closing Date.

 
20
 




--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letter of credit issued and outstanding
under the Existing Agreement which are identified on Schedule 1.01 hereto.
“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent may incur or make during a Default or Event of Default, or
during the pendency of an proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Facility” means the Revolving Credit Facility.
“Facility Termination Date” means the date as of which Payment in Full of all
Obligations has occurred.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.

 
21
 




--------------------------------------------------------------------------------




“Fee Letter” means the letter agreement, dated as of April 29, 2015 among the
Company, the Administrative Agent and BMO Capital.
“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the
Administrative Agent or its representatives to examine, audit and make extracts
from any Loan Party’s books and records, make examinations and audits of any
Loan Party’s other financial matters and Collateral as Administrative Agent
deems appropriate in its reasonable judgment, and discussions with its officers,
employees, agents, advisors and independent accountants regarding such Loan
Party’s business, financial condition, assets, prospects and results of
operations.
“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989.
“Fixed Charge Trigger Period” means the period (a) commencing on the day that
Availability is less than the greater of (i) ten percent (10%) of the Aggregate
Revolving Credit Commitments at such time and (ii) $5,000,000 and (b) continuing
until the date that during the previous thirty (30) consecutive days,
Availability has been greater than the greater of (i) ten percent (10%) of the
Aggregate Revolving Credit Commitments at such time and (ii) $5,000,000 at all
times during such period.
“FLSA” means the Fair Labor Standards Act of 1938.
“Foreign Activities Laws” has the meaning specified in Section 7.11.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.

 
22
 




--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means CCI and each other Person who executes or becomes a party to
this Agreement as a “Guarantor” or otherwise executes and delivers a Guarantee
of any of the Obligations.
“Guarantor Payment” has the meaning specified in Section 2.15(c).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 
23
 




--------------------------------------------------------------------------------




“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or upon which interest is customarily paid;
(b)    all direct or contingent obligations of such Person arising under or in
respect of letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and other financial products and
services (including treasury management and commercial credit card, merchant
card and purchase or procurement card services);
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business) and any accrued and unpaid obligations with respect to the CCI
Deferred Payments or similar payments under other Acquisition documents;
(e)    indebtedness secured by a Lien on property owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)    obligations under Capital Leases and Synthetic Lease Obligations of such
Person;
(g)    all obligations of such Person with respect to the redemption, repayment
or other repurchase or payment in respect of any Disqualified Equity Interest;
and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 
24
 




--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, (i) the last
day of each Interest Period applicable to such Eurodollar Rate Loan; provided
that if any Interest Period for a Eurodollar Loan is greater than three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates (ii) any date that such
Loan is prepaid or converted, in whole or in part, and (iii) the Maturity Date;
and (b) as to any Base Rate Loan (including a Swing Line Loan), (i) the first
day of each month with respect to interest accrued through the last day of the
immediately preceding month, (ii) any date that such Loan is prepaid or
converted, in whole or in part, and (iii) the Maturity Date; provided, further,
that interest accruing at the Default Rate shall be payable from time to time
upon demand of the Administrative Agent.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending, in each case, on the date one, two, three
or six months thereafter, as selected by the Borrower Agent in its Committed
Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 
25
 




--------------------------------------------------------------------------------




(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.
“IP Rights” rights of any Person to use any Intellectual Property.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.
“Letter of Credit” means any standby or documentary letter of credit issued by
an Letter of Credit Issuer for the account of a Borrower, or any indemnity,
guarantee, exposure transmittal

 
26
 




--------------------------------------------------------------------------------




memorandum or similar form of credit support issued by the Administrative Agent
or an Letter of Credit Issuer for the benefit of a Borrower, and shall include
the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.
“Letter of Credit Advance” means each Revolving Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Percentage. All Letter of Credit Advances shall be denominated in
Dollars.
“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Borrowing.
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).
“Letter of Credit Exposure” means, at any time, for any Lender, such Lender’s
Applicable Percentage of the total Letter of Credit Obligations at such time.
“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.09(b).
“Letter of Credit Issuer” means BMO, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. At any
time there is more than one Letter of Credit Issuer, all singular references to
the Letter of Credit Issuer shall mean any Letter of Credit Issuer, either
Letter of Credit Issuer, each Letter of Credit Issuer, the Letter of Credit
Issuer that has issued the applicable Letter of Credit, or both Letter of Credit
Issuers, as the context may require.
“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 
27
 




--------------------------------------------------------------------------------




“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.
“Licensor” means any Person from whom a Loan Party obtains IP Rights.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises or premises subject to a mortgage, the lessor or mortgagee, as
applicable, waives or subordinates any Lien it may have on the Collateral, and
agrees to permit the Administrative Agent to enter upon the premises and remove
the Collateral or to use the premises to store or dispose of the Collateral;
(b) for any Collateral held by a warehouseman, processor, shipper, customs
broker or freight forwarder, such Person waives or subordinates any Lien it may
have on the Collateral, agrees to hold any Documents in its possession relating
to the Collateral as agent for the Administrative Agent, and agrees to deliver
the Collateral to the Administrative Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Administrative Agent upon
request; and (d) for any Collateral subject to a Licensor’s IP Rights, the
Licensor grants to the Administrative Agent the right, vis-à-vis such Licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the Intellectual
Property, whether or not a default exists under any applicable License.
“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens;
(d) sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay; and (e) amounts for which claims may be
reasonably expected to be asserted against the Collateral, the Administrative
Agent or the Lenders.
“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and continuation of an Event
of Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent, of any public, private or going out of business sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

 
28
 




--------------------------------------------------------------------------------




“Loan” means an extension of credit under ARTICLE II in the form of a Revolving
Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, each Issuer Document, each
Borrowing Base Certificate, each Compliance Certificate, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral securing any
Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement, but excluding, for the avoidance of doubt,
Credit Product Arrangements.
“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.
“Loan Parties” means the Borrowers and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of either (i) the
Borrowers, taken as a whole or (ii) the Company and its Subsidiaries, taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or on the
ability of the Administrative Agent to collect any Obligation or realize upon
any material portion of the Collateral.
“Material Contract” means any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities laws applicable to such Loan Party,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Indebtedness, or to
Indebtedness in an aggregate amount of $250,000 or more.
“Material License” has the meaning assigned to such term in Section 7.15.
“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Subsidiary of the Company that (a) holds, owns or
contributes, as the case may be, 5% or more of the gross revenues, assets
(including Equity Interests in other Subsidiaries) or Consolidated EBITDA
(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 7.01(a) or 7.01(b) or, if prior to delivery of
any financial statements pursuant to such Sections, then calculated with respect
to the financial statements dated as of December 31, 2014), (b) is designated by
the Borrower

 
29
 




--------------------------------------------------------------------------------




Agent as a Material Subsidiary, or (c) Guarantees any Subordinated Indebtedness.
The Borrower Agent shall designate one or more Subsidiaries as Material
Subsidiaries if, in the absence of such designation, the aggregate gross
revenues, assets (including Equity Interests in other Subsidiaries) or
contribution to Consolidated EBITDA of all Subsidiaries that are Material
Subsidiaries would be less than 99% of the gross revenues, assets or
Consolidated EBITDA (calculated as of the most recent fiscal period with respect
to which the Administrative Agent shall have received financial statements
required to be delivered pursuant to Sections 7.01(a) or 7.01(b) or if prior to
delivery of any financial statements pursuant to such Sections, then calculated
with respect to the financial statements dated as of December 31, 2014).
“Maturity Date” means April 29, 2020.
“Measurement Period” means, at any date of determination, the most recently
completed trailing twelve month period of the Company and its Subsidiaries for
which financial statements have or should have been delivered in accordance with
Section 7.01(a) or 7.01(b).
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 105%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 105% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuer in
their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Related Documents” means, with respect to any real property subject to
a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent and received by the Administrative Agent for review at
least 15 days prior to the effective date of the Mortgage: (a) a mortgagee title
policy (or binder therefor) covering the Administrative Agent’s interest under
the Mortgage, in a form and amount and by an insurer acceptable to the
Administrative Agent, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as the Administrative Agent may require with respect to
other Persons having an interest in the real estate; (c) a ALTA Survey by a
licensed surveyor acceptable to the Administrative Agent; (d) a life-of-loan
flood hazard determination and, if the real estate is located in a flood plain,
an acknowledged notice to borrower and flood insurance in an amount, with
endorsements and by an insurer acceptable to the Administrative Agent; (e) a
current appraisal of the real estate, prepared by an appraiser acceptable to the
Administrative Agent, and in form and substance satisfactory to Required
Lenders; (f) an environmental assessment, prepared by environmental engineers
acceptable to the Administrative Agent, and accompanied by such reports,
certificates, studies or data as the Administrative Agent may reasonably
require, which shall all be in form and substance satisfactory to Required
Lenders; and (g) an environmental indemnity agreement and such other documents,
instruments or

 
30
 




--------------------------------------------------------------------------------




agreements as the Administrative Agent may reasonably require with respect to
any environmental risks regarding the real estate.
“Mortgaged Property” means the Real Estate of the Loan Parties listed on
Schedule 1.02 hereto or required from time to time to be subject to a Mortgage
pursuant to the terms of the Loan Documents.
“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by a Loan Party on or about the
Closing Date, or from time to time thereafter as may be required under the Loan
Documents, in favor of the Administrative Agent, for the benefit of the Credit
Parties, by which such Loan Party has granted to the Administrative Agent, as
security for the Obligations, a Lien upon the Mortgaged Property described
therein, together with all mortgages, deeds of trust and comparable documents
now or at any time hereafter securing the whole or any part of the Obligations.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means
(a)    with respect to the sale of any asset by any Loan Party or any
Subsidiary, the excess, if any, of (i) the sum of the cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Subsidiary), (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or any Subsidiary in connection with such sale, including any brokerage
commissions, underwriting fees and discount, legal fees, finder’s fees and other
similar fees and commissions, (C) taxes paid or reasonably estimated to be
payable by the Loan Party or any Subsidiary in connection with the relevant
asset sale, (D) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (C) above) to the extent such reserves are (x) associated with the
assets that are the object of such sale and (y) retained by such Loan Party or
applicable Subsidiary, and (E) the amount of any reasonable reserve for purchase
price adjustments and retained fixed liabilities reasonably expected to be
payable by such Loan Party or applicable Subsidiary in connection therewith to
the extent such reserves are (1) associated with the assets that are the object
of such sale and (2) retained by such Loan Party or applicable Subsidiary;
provided that the amount of any subsequent reduction of any reserve provided for
in clause (D) or (E) above

 
31
 




--------------------------------------------------------------------------------




(other than in connection with a payment in respect of such liability) shall
(X) be deemed to be Net Cash Proceeds of such asset sale occurring on the date
of such reduction, and (Y) immediately be applied to the prepayment of Loans in
accordance with Section 2.06(b)(vii); and
(b)    with respect to any issuance of Indebtedness or Equity Interests by any
Loan Party or any Subsidiary, the excess, if any, of (i) the sum of the cash and
cash equivalents received in connection with such issuance over (ii) the sum of
(A) the reasonable out-of-pocket expenses incurred by such Loan Party or any
Subsidiary in connection with such issuance, including any brokerage
commissions, underwriting fees and discount, legal fees, and other similar fees
and commissions and (B) taxes paid or payable to the applicable taxing
authorities by the Loan Party or any Subsidiary in connection with and at the
time of such issuance.
“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means any Revolving Loan Note.
“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Credit Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any proceeding under any Debtor
Relief Law relating to any Loan Party, or would accrue but for such filing or
commencement, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent incurred pursuant to
this Agreement, any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof and (b) all Credit Product Obligations; provided, that
Obligations of a Loan Party shall not include its Excluded Swap Obligations.
“OFAC” has the meaning specified in Section 7.11.
“OFAC Listed Person” shall have the meaning specified in Section 6.21.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 
32
 




--------------------------------------------------------------------------------




“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent with past practices and undertaken in
good faith.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).
“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and any prepayments or repayments of Revolving
Loans or Swing Line Loans occurring on such date and (b) with respect to any
Letter of Credit Obligations on any date, the aggregate outstanding amount of
such Letter of Credit Obligations on such date after giving effect to any Letter
of Credit Extension occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, including
as a result of any reimbursements of amounts paid under outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“Overadvance” has the meaning given to such term in Section 2.01(c)(A).
“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent, the Letter of Credit Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation.
“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA

 
33
 




--------------------------------------------------------------------------------




PATRIOT ACT) Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.
“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.
“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.
“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Credit Parties, such Person’s interests in its patents, as security for the
Obligations.
“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have been fully Cash Collateralized
in an amount equal to 105% of the amount thereof or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the Letter of Credit Issuer shall have been made, (b) the Commitments shall have
terminated or expired, (c) the obligations and liabilities of each other
Borrower under all Credit Product Arrangements shall have been fully, finally
and irrevocably paid and satisfied in full and the Credit Product Arrangements
shall have expired or been terminated, or other arrangements satisfactory to the
counterparties shall have been made with respect thereto, and (d) all claims of
the Loan Parties against any Credit Party arising on or before the payment date
shall have been released on terms acceptable to the Administrative Agent;
provided that notwithstanding full payment or Cash Collateralization of the
Obligations as provided herein, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, Administrative Agent receives (a) a written
agreement, executed by Borrowers and any Person whose advances are used in whole
or in part to satisfy the Obligations, indemnifying Agent and Lenders from any
such damages; or (b) such Cash Collateral as the Administrative Agent, in its
discretion, deems necessary to protect against any such damages.
“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any

 
34
 




--------------------------------------------------------------------------------




ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition by a Loan Party so long as:
(a)    the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition and the line or lines of business of the Person to be acquired
constitute Core Businesses;
(b)    no Default or Event of Default shall have occurred and be continuing
either immediately prior to or immediately after giving effect to such
Acquisition;
(c)    the cost of such Acquisition (including cash and other property (other
than Equity Interests or options to acquire Equity Interests of any Loan Party)
given as consideration, any Indebtedness incurred, assumed or acquired by any
Loan Party or any Subsidiary in connection with such Acquisition, and all
additional purchase price amounts in the form of earnouts and other contingent
obligations) does not exceed $10,000,000 individually and $50,000,000 when
aggregated with all other Acquisitions consummated during the term of this
Agreement;
(d)    after giving pro forma effect to such Acquisition and the costs related
thereto (including cash and other property (other than Equity Interests or
options to acquire Equity Interests of any Loan Party) given as consideration,
any Indebtedness incurred, assumed or acquired by any Loan Party or any
Subsidiary in connection with such Acquisition, all additional purchase price
amounts in the form of earnouts and other contingent obligations, and all fees
expenses and transaction costs incurred in connection therewith), (i) Pro Forma
Availability shall be at least 15% of the Aggregate Revolving Credit Commitments
for each day during the 30 day period prior to such Acquisition and immediately
after giving effect thereto, and (ii) the Consolidated Fixed Charge Coverage
Ratio (calculated on a pro forma basis giving effect to such Acquisition and the
Cost of Acquisition in connection therewith and any other relevant factor, all
in accordance with Sections 1.03(c) and 1.03(d)) as of the most recently ended
Measurement Period shall be at least 1.10 to 1.00;
(e)    the Borrower Agent shall have furnished to the Administrative Agent at
least five (5) Business Days prior to the date on which any such Acquisition is
to be consummated or such shorter time as Administrative Agent may allow, a
certificate of a Responsible Officer of the Borrower Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (i) certifying
that all of the requirements set forth above will be satisfied on or prior to
the consummation of such Acquisition and (ii) a reasonably detailed calculation
of item (d) above (and such certificate shall be updated as necessary to make it
accurate as of the date the Acquisition is consummated); and
(f)    The Borrower Agent shall have furnished the Administrative Agent with ten
(10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial

 
35
 




--------------------------------------------------------------------------------




statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), if requested by the
Administrative Agent or in any event if available, a quality of earnings report
in form and substance reasonably acceptable to the Administrative Agent and, to
the extent available, such other information as the Administrative Agent may
reasonably request.
“Permitted Discretion” means a determination in the exercise of the good faith
judgment of the Administrative Agent.
“Permitted Liens” has the meaning specified in Section 8.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(4) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower Agent and the Administrative Agent dated as of the Closing
Date with respect to the satisfaction after the Closing Date of certain
collateral matters.
“Priority Credit Product Obligations” means Credit Product Obligations owing to
a Credit Product Provider, up to the maximum amount (in the case of any Credit
Product Provider other than BMO and its Affiliates) specified by such provider
in writing to Administrative Agent, which amount may be established or increased
(by further written notice to Administrative Agent from time to time) only as
long as (a) no Default or Event of Default exists and (b) a Credit Product
Reserve has been established for such amount which, together with all other
Priority Credit Product Obligations, would not result in an Overadvance.
“Pro Forma Availability” means for any date of calculation, the Availability on
such date determined as if the applicable Cost of Acquisition had been incurred
or made on such date.
“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of a Loan Party; (e) no Lien is imposed on
assets of a Loan Party, unless bonded and stayed

 
36
 




--------------------------------------------------------------------------------




to the satisfaction of the Administrative Agent; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
“Protective Advance” has the meaning specified in Section 2.01(c).
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.
“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness: (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (i) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (ii) the
otherwise market rate of interest for such Indebtedness; (c) it has a final
maturity no sooner than and a weighted average life no less than the
Indebtedness being extended, renewed or refinanced; (d) it is subordinated to
the Obligations at least to the same extent as the Indebtedness being extended,
renewed or refinanced; (e) such Refinancing Indebtedness continues to be subject
to substantially the same subordination agreements or subordination terms
applicable to the Indebtedness being extended, renewed or refinanced; (f) no
additional Liens, if any, are granted with respect to such Refinancing
Indebtedness; (g) no additional Person is obligated, primarily or contingently,
on such Refinancing Indebtedness; and (h) such Refinancing Indebtedness shall be
on terms no less favorable to the Administrative Agent and the Lenders, and no
more restrictive to the Loan Parties, than the Indebtedness being extended,
renewed or refinanced.
“Refinancing Indebtedness” means the Indebtedness that is the result of an
extension, renewal or refinancing of Indebtedness permitted under Section 8.01
as to which the Refinancing Conditions are satisfied; provided that the
incurrence of any such Refinancing Indebtedness will be deemed to utilize
permitted amounts of Indebtedness, if any, under each clause thereof.
“Register” has the meaning specified in Section 11.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 
37
 




--------------------------------------------------------------------------------




“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reporting Trigger Period” means the period (a) commencing on the day that
(i) an Event of Default occurs and is continuing or (ii) Availability is less
than the greater of (i) ten percent (10%) of the Aggregate Revolving Credit
Commitments at such time and (ii) $5,000,000 and (b) continuing until the date
that during the previous thirty (30) consecutive days, (i) no Event of Default
has existed and (ii) Availability has been greater than the greater of (i) ten
percent (10%) of the Aggregate Revolving Credit Commitments at such time and
(ii) $5,000,000 at all times during such period; provided however, that
Reporting Trigger Period may not be cured as contemplated by clause (b) more
than two (2) times in any fiscal year.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, at least two Lenders
(unless there is only one Lender) holding more than 50% of the sum of (a) Total
Outstandings and (b) aggregate unused Commitments. The unused Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Reserve” means any reserve constituting all or any portion of the Availability
Reserve or the Line Reserve.
“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof) or
(iii) any distribution, advance or repayment of Indebtedness to or for the
account of a holder of Equity Interests of the Company.

 
38
 




--------------------------------------------------------------------------------




“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in Letter of Credit Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Loans, Letters of Credit and Swing Line
Loans to or for the benefit of the Borrowers by the Revolving Lenders, Letter of
Credit Issuer and Swing Line Lender, as the case may be, in the maximum
aggregate principal amount at any time outstanding of $50,000,000, as adjusted
from time to time pursuant to the terms of this Agreement.
“Revolving Credit Outstandings” means, with respect to any Lender at any time,
the sum of the Outstanding Amount of such Lender’s Revolving Loans and its
Letter of Credit Exposure and Swing Line Exposure at such time.
“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07(a), and (c) the date of termination of the commitment
of each Lender to make Loans and of the obligation of the Letter of Credit
Issuer to make Letter of Credit Extensions pursuant to Section 9.02.
“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.
“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrowers pursuant to Section 2.01(a).
“Revolving Loan Note” means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit A-1.
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means immediately available funds.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 
39
 




--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Security Agreement” means the Security Agreement dated as of the date hereof by
the Loan Parties and the Administrative Agent for the benefit of the Credit
Parties, substantially in the form of Exhibit C.
“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, the Mortgages, the
Mortgage Related Documents, the Patent Security Agreement, the Trademark
Security Agreement, each Lien Waiver and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Loan Party or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in property as security for all or any portion of the Obligations.
“Settlement Date” has the meaning provided in Section 2.14.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15C).
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 
40
 




--------------------------------------------------------------------------------




“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Indebtedness, including as set forth in the Intercreditor Agreement
or other applicable intercreditor agreements.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.
“Supermajority Lenders” means, as of any date of determination, Lenders holding
at least sixty-six and two-thirds percent (66⅔%) of the sum of (a) Total
Outstandings and (b) aggregate unused Commitments. The unused Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be disregarded in determining Supermajority Lenders at any time.
“Supplemental Facility” has the meaning provided in Section 11.01.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the

 
41
 




--------------------------------------------------------------------------------




date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Exposure” means, at any time, the Outstanding Amount of all Swing
Line Loans outstanding at such time. The Swing Line Exposure of any Lender at
any time shall be its Applicable Percentage of the total Swing Line Exposure at
such time.
“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means Five Hundred Thousand Dollars ($500,000).
“Total Facility Amount” means the maximum aggregate principal amount of the
Revolving Credit Facility.
“Total Outstandings” means the Outstanding Amount of all Loans and Letter of
Credit Obligations.
“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and Letter of Credit
Outstandings at such time.

 
42
 




--------------------------------------------------------------------------------




“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Credit Parties, such Person’s interest in its trademarks as security for the
Obligations.
“Transaction” means the entering by the Borrowers of the Loan Documents to which
they are a party and the funding of the Revolving Credit Facility.
“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury management services, (b) all commercial credit card,
purchase card and merchant card services; and (c) all other banking products or
services (including leases), other than Letters of Credit, in each case, to or
for the benefit of any Loan Party or an Affiliate of any Loan Party which are
entered into or maintained with a Lender or an Affiliate of a Lender and which
are not prohibited by the express terms of the Loan Documents.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than Illinois, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unused Fee” has the meaning specified in Section 2.09(a).
“U.S. Economic Sanctions” shall have the meaning specified in Section 6.21.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Value” means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the

 
43
 




--------------------------------------------------------------------------------




corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), including any such amendments, supplements or modifications in
connection with this Agreement of documents entered into in connection with the
Existing Agreement, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    A reference to Loan Parties’ “knowledge” or similar concept means actual
knowledge of a Responsible Officer, or knowledge that a Responsible Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the Closing Date, except (i) with respect to
any reports or financial information required to be delivered pursuant to
Section 7.01, which shall be prepared in accordance with GAAP as in effect and
applicable to that accounting period in respect of which reference to GAAP is
being made and (ii) as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained

 
44
 




--------------------------------------------------------------------------------




herein, Indebtedness of each Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Agent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Acquisitions, Investments and Dispositions. All defined terms used in the
calculation of Consolidated Fixed Charge Coverage Ratio hereof shall be
calculated on a historical pro forma basis giving effect (by inclusion or
exclusion, as applicable), during any Measurement Period that includes any
Permitted Acquisition, any Investment permitted by Section 8.03(c)(v) or any
Disposition permitted by Sections 8.05(b), 8.05(c), 8.05(d) or 8.05(h), to the
actual historical results of the Person or line of business so acquired or
invested in or asset so Disposed and which amounts shall include only
adjustments as are permitted under Regulation S-X of the SEC and are reasonably
satisfactory to the Administrative Agent.
(d)    Pro Forma Calculations. Any pro forma calculation of the Consolidated
Fixed Charge Coverage Ratio shall be made (i) as if all Indebtedness incurred or
Acquisitions, Investments or Disposition made at the time of such measurement
had been incurred or made, as applicable, on the first day of the Measurement
Period most recently ended for which the Borrower Agent has delivered (or was
required to deliver) financial statements pursuant to Sections 7.01(a) or
7.01(b), (ii) as if all Indebtedness repaid at the time of such measurement had
been paid on the last day of the Measurement Period most recently ended for
which the Borrower Agent has delivered (or was required to deliver) financial
statements pursuant to Sections 7.01(a) or 7.01(b), and (iii) pro forma for any
other element of the relevant transaction that would affect the calculation of
Consolidated Fixed Charge Coverage Ratio.
(e)    Consolidation of Variable Interest Entities. Except as expressly provided
otherwise herein, all references herein to Consolidated financial statements of
the Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
(f)    In computing financial ratios and other financial calculations of the
Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected

 
45
 




--------------------------------------------------------------------------------




the fair value option pursuant to FASB Interpretation No. 159 – The Fair Value
Option for Financial Assets and Financial Liabilities—Including an amendment of
FASB Statement No. 115 (February 2007).
1.04    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of Illinois from time to time:
“Chattel Paper,” “Commodity Account,” “Commodity Contracts,” “Deposit Account,”
“Equipment”, “Instrument,” “Inventory,” “Record,” and “Securities Account.”
1.05    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loan Commitments.
(e)    Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the lesser of (x) the amount of such Lender’s Revolving Commitment, or (y) such
Lender’s Applicable Percentage of the Borrowing Base; subject in each case to
the following limitations:
(i)    after giving effect to any Revolving Borrowing, the Total Revolving
Outstandings shall not exceed the lesser of (A) the Aggregate Revolving Credit
Commitments minus the Line Reserves, if any, and (B) the Borrowing Base,
(ii)    after giving effect to any Revolving Borrowing, the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Letter of Credit
Obligations, plus such Lender’s

 
46
 




--------------------------------------------------------------------------------




Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment,
(iii)    the Outstanding Amount of all Letter of Credit Obligations shall not at
any time exceed the Letter of Credit Sublimit, and
(iv)    the Outstanding Amount of all Swing Line Loans shall not at any time
exceed the Swing Line Sublimit.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.06(a), and reborrow under this
Section 2.01(a). The Administrative Agent shall have the right, at any time and
from time to time on and after the Closing Date in good faith and in the
exercise of reasonable credit judgment to establish, modify or eliminate
Reserves.
(f)    Reserved.
(g)    Overadvances and Protective Advances.
(A)    Borrower Agent, on behalf of all Borrowers, may request and the
Administrative Agent may elect in its sole and absolute discretion to make or
allow to remain outstanding, Revolving Loans to Borrowers at a time when Total
Revolving Credit Outstandings exceeds, or would exceed with the making of any
such Revolving Loan, the Borrowing Base (and such amounts or Loans being herein
referred to individually as an “Overadvance” and collectively, as
“Overadvances”), so long as (1) no Overadvance shall continue for more than
thirty 30 consecutive days without the consent of the Required Lenders and
(2) the aggregate amount of all Overadvances at any time outstanding is not
known by the Administrative Agent to exceed ten percent 10% of the Borrowing
Base.
(B)    The Administrative Agent is hereby authorized by the Borrowers and each
Lender, in its discretion, at any time that any conditions set forth in
ARTICLE V are not satisfied, to make Revolving Loans if the Administrative Agent
deems such Loans necessary or desirable to preserve or protect Collateral or to
enhance the collectability or repayment of Obligations; or (b) to pay any other
amounts chargeable to Borrowers under any Loan Documents, including costs, fees
and expenses (“Protective Advances”). The aggregate outstanding principal amount
of Protective Advances at any time shall not exceed (when combined with any
outstanding Overadvance) ten percent 10% of the Borrowing Base.
(C)    In no event shall an Overadvance or Protective Advance be made or
permitted to continue to the extent it would cause Total Revolving Credit
Outstandings to exceed the Aggregate Revolving Credit Commitments. Each
Overadvance and Protective Advance shall be deemed to be a Revolving Loan
hereunder and bear interest at the rate applicable to Base Rate Loans. The
Administrative Agent’s determination that funding or permitting an Overadvance
or

 
47
 




--------------------------------------------------------------------------------




a Protective Advance is appropriate shall be conclusive. Each Revolving Lender’s
obligation to fund its Applicable Percentage of any Overadvance or Protective
Advance permitted hereunder shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) the failure of any conditions set
forth in ARTICLE V hereof to be satisfied, (B) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Administrative Agent, the Borrowers or any other Person for any reason
whatsoever, (C) the occurrence or continuance of a Default, or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
In no event shall any Borrower or other Loan Party be deemed a beneficiary of
this Section nor authorized to enforce any of its terms.
2.02    Borrowings, Conversions and Continuations of Loans.
(g)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
noon (i) two (2) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrowers pursuant
to this Section 2.02(a) must be promptly confirmed in writing by a Responsible
Officer of the Borrower Agent. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. There shall be no minimum borrowing
amount for Base Rate Loans. Each such notice (whether telephonic or written)
shall specify (i) the principal amount of Loans to be borrowed, converted or
continued, (ii) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day) and (iv) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrowers fail to specify a Type of Loan or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrowers requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(h)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. Each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of

 
48
 




--------------------------------------------------------------------------------




the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrowers in like funds as received by
the Administrative Agent either by (i) crediting the account of the Borrowers on
the books of BMO with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are Letter of Credit Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such Letter of Credit Borrowings, and second, shall be
made available to the Borrowers as provided above.
(i)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(j)    The Administrative Agent shall promptly notify the Borrower Agent and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower Agent
and the Lenders of any change in BMO’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(k)    After giving effect to all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect in respect of the Facilities.
(l)    Borrowers and each Lender hereby irrevocably authorize the Administrative
Agent, in the Administrative Agent’s sole discretion, to advance to Borrowers,
and/or to pay and charge to Borrowers’ Loan Account hereunder, all sums
necessary to pay (i) any interest accrued on the Obligations when due and to pay
all fees, costs and expenses and other Obligations at any time owed by any Loan
Party to the Administrative Agent or any Lender hereunder and (ii) any service
charge or expenses due pursuant to Section 11.04 when due. The Administrative
Agent shall advise the Borrower Agent of any such advance or charge promptly
after the making thereof. Such action on the part of the Administrative Agent
shall not constitute a waiver of the Administrative Agent’s rights and the
Borrowers’ obligations under Section 2.06(b)(vi). Any amount which is added to
the principal balance of the Loan Account as provided in this Section 2.02(f)
shall constitute Revolving Loans (notwithstanding the failure of the Borrowers
to satisfy any of the conditions to Credit Extensions in Section 5.02) and
Obligations hereunder and shall bear interest at the interest rate then and
thereafter applicable to Base Rate Loans.

 
49
 




--------------------------------------------------------------------------------




2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the earlier to occur of the Letter of
Credit Expiration Date or the termination of the Availability Period, to issue
Letters of Credit at the request of the Borrower Agent for the account of the
Company or the Company and any other Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or the Company and any other Borrower and any drawings thereunder;
provided that the Letter of Credit Issuer shall not be obligated to make any
Letter of Credit Extension with respect to any Letter of Credit, and no
Revolving Lender shall be obligated to participate in any Letter of Credit, if
as of the date of such Letter of Credit Extension, (A) the Total Revolving
Credit Outstandings would exceed the Borrowing Base, (B) the aggregate Revolving
Credit Outstandings of any Revolving Lender would exceed such Revolving Lender’s
Revolving Credit Commitment, or (C) the Outstanding Amount of the Letter of
Credit Obligations would exceed the Letter of Credit Sublimit. Each request by
the Borrower Agent for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower Agent that the Letter of Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions hereof
and all fees in respect thereof pursuant to Sections 2.03(h) and 2.09(b) shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to the Existing Letters
of Credit, except to the extent that such fees are also payable pursuant to
Section 2.03(h) and 2.09(b)) as if the Existing Letters of Credit had been
issued on the Closing Date. Notwithstanding the foregoing, (x) the Borrowers
shall not be required to pay any additional issuance fees with respect to the
issuance of the Existing Letters of Credit solely as a result of such letters of
credit being converted to a Letter of Credit hereunder, it being understood that
the fronting, participation and other fees set forth in Section 2.03(h) and
2.09(b) shall otherwise apply to the Existing Letters of Credit and (y) no
Existing Letter of Credit may be extended or renewed.
(ii)    The Letter of Credit Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur (i) as to standby Letters of Credit, more than

 
50
 




--------------------------------------------------------------------------------




twelve months after the date of issuance or last renewal, and (ii) as to
commercial Letters of Credit, later than the earlier of (1) 270 days after the
date of issuance thereof and (2) 60 days before the Letter of Credit Expiration
Date, unless in each case the Required Lenders have approved such expiry date;
or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless Cash Collateralized or all the Lenders
have approved such expiry date;
(iii)    The Letter of Credit Issuer shall not be under any obligation to issue
any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit or any Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Letter of Credit Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer;
(C)    such Letter of Credit is in an initial amount less than $10,000;
(D)    any Lender is at that time a Defaulting Lender, unless the Letter of
Credit Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Letter of Credit Issuer (in its sole discretion)
with the Borrowers or such Lender to eliminate the Letter of Credit Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Obligations as to which the Letter of Credit Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(iv)    The Letter of Credit Issuer shall not amend any Letter of Credit if the
Letter of Credit Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof.

 
51
 




--------------------------------------------------------------------------------




(v)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(vi)    The Letter of Credit Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Letter of Credit Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in ARTICLE X with respect to
any acts taken or omissions suffered by the Letter of Credit Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in ARTICLE X included the Letter of Credit
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Letter of Credit Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower Agent delivered to the Letter of Credit Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Agent and, if applicable, of the applicable Borrower. Such Letter of
Credit Application must be received by the Letter of Credit Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Letter of Credit
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Letter of
Credit Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing or presentation
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing or presentation thereunder; and (G) such
other matters as the Letter of Credit Issuer may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Letter
of Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Letter of Credit Issuer
may require. Additionally, the Borrower Agent shall furnish to the Letter of
Credit Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Letter of Credit Issuer or the Administrative Agent
may require.

 
52
 




--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
the Letter of Credit Issuer has received written notice from any Revolving
Lender, the Administrative Agent or any Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in ARTICLE V shall not
then be satisfied, then, subject to the terms and conditions hereof, the Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Company or the Company and the applicable Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
the Letter of Credit Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Letter of Credit Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower Agent so requests in any applicable Letter of Credit
Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit other than a commercial Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Letter of Credit Issuer, the Borrower Agent shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Letter of Credit Issuer shall not permit any such extension if (A) the Letter of
Credit Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrower Agent that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the Letter of Credit Issuer not to
permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof,

 
53
 




--------------------------------------------------------------------------------




the Letter of Credit Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(v)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or presentation of documents under such Letter of Credit, the
Letter of Credit Issuer shall notify the Borrower Agent and the Administrative
Agent thereof. Not later than 1:00 p.m. on the date of any payment by the Letter
of Credit Issuer under a Letter of Credit (each such date, an “Honor Date”), any
Borrower shall reimburse the Letter of Credit Issuer through the Administrative
Agent in Dollars and in an amount equal to the amount of such drawing. If the
Borrowers fail to reimburse the Letter of Credit Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing or payment (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the Borrower Agent shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the Letter of Credit
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(vi)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the Letter of Credit Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar denominated payments an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower Agent in such amount. The Administrative Agent shall remit the funds so
received to the Letter of Credit Issuer in Dollars.
(vii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the Letter of Credit Issuer an Letter of Credit
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such Letter of Credit Borrowing and shall
constitute

 
54
 




--------------------------------------------------------------------------------




an Letter of Credit Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.
(viii)    Until each Revolving Lender funds its Revolving Loan or Letter of
Credit Advance pursuant to this Section 2.03(c) to reimburse the Letter of
Credit Issuer for any amount drawn under any Letter of Credit, interest in
respect of such Revolving Lender’s Applicable Percentage of such amount shall be
solely for the account of the Letter of Credit Issuer.
(ix)    Each Revolving Lender’s obligation to make Revolving Loans or Letter of
Credit Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Letter of Credit Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an Letter of Credit Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.
(x)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the Letter of Credit Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Letter of
Credit Issuer in connection with the foregoing. A certificate of the Letter of
Credit Issuer submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations. At any time after the Letter of Credit
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Lender such Revolving Lender’s Letter of Credit Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the Letter of Credit Issuer any payment in respect
of the related Unreimbursed Amount or interest thereon (whether directly from
the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof in Dollars
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s Letter of Credit Advance was
outstanding) and in the same funds as those received by the Administrative
Agent.

 
55
 




--------------------------------------------------------------------------------




(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
Letter of Credit Issuer for each drawing under each Letter of Credit, and to
repay each Letter of Credit Borrowing shall be joint and several and absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(ii)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(iii)    the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Letter of Credit
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iv)    any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(v)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
(f)    Role of Letter of Credit Issuer. Each Revolving Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or

 
56
 




--------------------------------------------------------------------------------




transferee with respect to its use of any Letter of Credit. The Letter of Credit
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument endorsing,
transferring or assigning or purporting to endorse, transfer or assign a Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower Agent, when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
(h)    Fronting Fee and Documentary and Processing Charges Payable to Letter of
Credit Issuer. The Borrowers shall pay directly to the Letter of Credit Issuer
for its own account a fronting fee with respect to each Letter of Credit, at a
rate equal to one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit (a “Fronting Fee”), and payable upon the issuance or renewal
(automatic or otherwise) thereof or upon any amendment increasing the amount
thereof. In addition, the Borrowers shall pay directly to the Letter of Credit
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Letter of Credit Issuer relating to letters of credit issued by it as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.
(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(j)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary or any other
Borrower, each Borrower shall be obligated to reimburse the Letter of Credit
Issuer hereunder for any and all drawings under such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries or any other Borrower inures to the benefit
of such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such Restricted Subsidiaries or other Borrower.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, but shall not be obligated to, make loans in reliance
upon the agreements of the other Lenders set forth in this Section 2.04 in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and Letter of
Credit Obligations of the

 
57
 




--------------------------------------------------------------------------------




Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Borrowing Base, and (ii) the Revolving Credit
Outstandings of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Credit Commitment, and provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits and subject to the discretion of the Swing
Line Lender to make Swing Line Loans, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.06, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Revolving Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swing Line
Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower Agent. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will (i) deliver notice
to the Borrower Agent and the Administrative Agent as to whether it will or will
not make such Swing Line Loan available to the Borrowers and, if agreeing to
make such Swing Line Loan, (ii) confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in ARTICLE V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower Agent at its office by crediting the account of
the Borrower Agent on the books of the Swing Line Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion,
but no less frequently than weekly, may request, on behalf of the Borrowers
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Revolving Loan in an amount
equal to such Revolving Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request

 
58
 




--------------------------------------------------------------------------------




shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to

 
59
 




--------------------------------------------------------------------------------




this Section 2.04(c) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.
(v)    All refinancings and fundings under this Section 2.04(c) shall be in
addition to and without duplication of the settlement procedures and obligations
under Section 2.14.
(d)    Repayment of Participations. At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Repayment of Loans.
(a)    Revolving Loans. The Borrowers shall repay to the Administrative Agent
for the account of each the Revolving Lenders on the Maturity Date the aggregate
principal amount of and all accrued and unpaid interest on all Revolving Loans
outstanding on such date.
(b)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) each refinancing date arising under Section 2.04(c) and
(ii) the Maturity Date.
(c)    Other Obligations. Obligations other than principal and interest on the
Loans, including Letter of Credit Obligations and Extraordinary Expenses, shall
be paid by Borrowers as specifically provided herein and in any other applicable
Loan Documents or, if no payment date is specified, on demand.
2.06    Prepayments.
(a)    Optional.
(vi)    The Borrowers may, upon notice to the Administrative Agent from the
Borrower Agent, at any time or from time to time voluntarily prepay Revolving
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than noon (1) two
Business Days prior to

 
60
 




--------------------------------------------------------------------------------




any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; and (B) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; or, if less, the entire principal amount thereof then
outstanding. There shall be no minimum amounts applicable to repayments of Base
Rate Loans. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentage in respect of each of the relevant Facilities.
(vii)    The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent) from the Borrower Agent, at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(b)    Mandatory.
(vii)    Reserved.
(viii)    Asset Dispositions. If any Loan Party or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Section 8.05(a), (b), (d), (e) and (f) which results in the realization by
such Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds immediately
upon receipt thereof by such Person; provided, however, that, with respect to
any Net Cash Proceeds realized under a Disposition described in this
Section 2.06(b)(ii), at the election of the Borrowers (as notified by the
Borrower Agent to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in operating assets so long as within 180 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrowers in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.06(b)(ii).

 
61
 




--------------------------------------------------------------------------------




(ix)    Equity Issuance. Upon the sale or issuance by any Loan Party or any of
its Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests to another Loan Party), the Borrowers shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.
(x)    Debt Incurrence. Upon the incurrence or issuance by any Loan Party or any
of its Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 8.01), the Borrowers
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by such Loan
Party or such Subsidiary.
(xi)    Extraordinary Receipts. Upon receipt of any cash by (or paid to or for
the account of) any Loan Party not in the ordinary course of business, including
tax refunds, pension plan reversions, proceeds of insurance, judgments,
settlements or other payments in connection with any cause of action,
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments, and not otherwise included in clause (ii), (iii) or
(iv) of this Section 2.06(b), the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds therefrom immediately
upon receipt; provided, however, that with respect to any proceeds of insurance
(other than proceeds of business interruption insurance), condemnation awards
(or payments in lieu thereof) or indemnity payments, at the election of the
Borrowers (as notified by the Borrower Agent to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), and so long as no Default shall have occurred and be
continuing and the conditions contained in Section 5.02 are satisfied, such Loan
Party or such Subsidiary may apply within 180 days after the receipt of such
cash proceeds to replace or repair the equipment, fixed assets or real property
in respect of which such Net Cash Proceeds were received; and provided further,
however, that any Net Cash Proceeds not so applied shall be immediately applied
to the prepayment of the Loans as set forth in this Section 2.06(b)(v).
(xii)    Overadvances. If for any reason the Total Revolving Credit Outstandings
at any time exceed the Borrowing Base at such time, the Borrowers shall upon
demand prepay Revolving Loans, Swing Line Loans and Letter of Credit Borrowings
and/or Cash Collateralize the Letter of Credit Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the Letter of Credit Obligations pursuant to this
Section 2.06(b)(viii) unless, after the prepayment of the Revolving Loans and
Swing Line Loans, the Total Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitments at such time.
(xiii)    Application of Mandatory Prepayments.
(A)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.06(b) shall be applied to the Revolving Credit Facility in the manner
set forth in clause (B) of this Section 2.06(b)(vii). Subject to

 
62
 




--------------------------------------------------------------------------------




Section 2.17, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentage in respect of the relevant Facilities.
(B)    Except as otherwise provided in Section 2.17, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.06(b), first, shall be
applied ratably to the Letter of Credit Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Loans, third,
shall be used to Cash Collateralize the remaining Letter of Credit Obligations
in the Minimum Collateral Amount and, fourth, the amount remaining, if any,
after the prepayment in full of all Letter of Credit Borrowings, Swing Line
Loans and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount may be retained by the Borrowers for use in the ordinary
course of Borrowers’ business. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the Letter of Credit Issuer or the Revolving Credit Lenders, as
applicable.

 
63
 




--------------------------------------------------------------------------------




2.07    Termination or Reduction of Revolving Commitments. Borrowers may, upon
notice to the Administrative Agent from the Borrower Agent, terminate the
Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Aggregate Revolving Credit Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of Letter of
Credit Obligations not fully Cash Collateralized hereunder would exceed the
Letter of Credit Sublimit, or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit and (iv) if,
after giving effect to any reduction or termination of the Aggregate Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Credit Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit. Any reduction of the Aggregate Revolving
Credit Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Lender according to its Applicable Revolving Credit Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Credit Commitments shall be paid on the effective date of such
termination.
2.08    Interest.
(a)    Subject to the provisions of subsection (b)below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b)    (I)    If any amount payable by the Borrowers under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, require (and notify the
Borrowers thereof) that all outstanding Loan Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

 
64
 




--------------------------------------------------------------------------------




(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
fee (the “Unused Fee”) equal to 0.25% per annum times the actual daily amount by
which the Aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of Letter
of Credit Obligations, subject to adjustment as provided in Section 2.17. The
Outstanding Amount of Swing Line Loans shall not be considered usage of the
Aggregate Revolving Credit Commitments for purposes of determining the Unused
Fee. The Unused Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in ARTICLE V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period. If there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
(b)    Letter of Credit Fees. Subject to the provisions of the last sentence of
this clause (b), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage,
in Dollars, a Letter of Credit fee (“Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Loans times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit); provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Letter of
Credit Issuer shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.17(a)(iv), with the balance of such fee, if any, payable
to the Letter of Credit Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. The
Letter of Credit Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in ARTICLE V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period. If there
is any change in the Applicable Margin for Eurodollar Rate Loans during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin for Eurodollar Rate Loans

 
65
 




--------------------------------------------------------------------------------




separately for each period during such quarter that such Applicable Margin was
in effect. At all times that the Default Rate shall be applicable to any Loans
pursuant to Section 2.08(b), the Letter of Credit Fees payable under this
clause (b) shall accrue and be payable at the Default Rate.
(c)    Fee Letter. The Borrowers agree to pay to the Administrative Agent, for
its own account, the fees payable in the amounts and at the times set forth in
the Fee Letter.
(d)    Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to (i) the Administrative Agent for distribution,
in the case of commitment fees and participation fees, to the Revolving Lenders,
and otherwise, to the Lenders entitled thereto or (ii) the Letter of Credit
Issuer, in the case of fees payable to it. Fees paid shall not be refundable
under any circumstances.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) and the Unused Fee shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11    Evidence of Debt.
(a)    Loan Account. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 
66
 




--------------------------------------------------------------------------------




(b)    Account Records. In addition to the accounts and records referred to in
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; the Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Subject to Section 2.14, Section 9.03 and payments
made from the Concentration Account, the Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.
(b)    Presumptions by Administrative Agent.
(i)    Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the

 
67
 




--------------------------------------------------------------------------------




foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrower Agent prior to the time at which any payment
is due to the Administrative Agent for the account of the Lenders or the Letter
of Credit Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the Letter of Credit Issuer, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Appropriate Lenders or the Letter of Credit
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the Letter
of Credit Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by

 
68
 




--------------------------------------------------------------------------------




any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Letter of Credit Borrowings, interest and fees then due hereunder, such funds
shall be applied as provided in Section 2.06(c).
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise (other than in connection with a
Supplemental Facility), obtain payment in respect of (a) the Loan Obligations
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Loan Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Loan Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) the Loan Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Loan
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:
(iii)    if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(iv)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of any Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.16, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Letter of Credit Obligations or Swing
Line Loans to any assignee or participant, other than an assignment to any Loan
Party or any Affiliate thereof (as to which the provisions of this Section shall
apply).

 
69
 




--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Settlement Among Lenders.
(a)    The amount of each Revolving Lender’s Applicable Percentage of
outstanding Revolving Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and such amount shall be adjusted upward or
downward based on all Revolving Loans and repayments of Revolving Loans received
by the Administrative Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Revolving Lender its Applicable Percentage of
repayments, and (ii) each Revolving Lender shall transfer to the Administrative
Agent (as provided below) or the Administrative Agent shall transfer to each
Revolving Lender, such amounts as are necessary to insure that, after giving
effect to all such transfers, the Revolving Credit Outstandings of each
Revolving Lender shall be equal to such Revolving Lender’s Applicable Percentage
of all the Total Revolving Credit Outstandings as of such Settlement Date. If
the summary statement requires transfers to be made to the Administrative Agent
by the Revolving Lenders and is received prior to 1:00 p.m. on a Business Day,
such transfers shall be made in immediately available funds no later than
3:00 p.m. that day; and, if received after 1:00 p.m., then no later than
3:00 p.m. on the next Business Day. The obligation of each Revolving Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Revolving Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any reasonable
administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.
2.15    Nature and Extent of Each Borrower’s Liability.
(a)    Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for all Obligations, except Excluded Swap Obligations, and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until the Facility
Termination Date, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument

 
70
 




--------------------------------------------------------------------------------




or agreement to which any Borrower is or may become a party or be bound;
(ii) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Administrative Agent or any Lender with respect thereto; (iii) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Obligations or any action, or
the absence of any action, by the Administrative Agent or any Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any Borrower; (v) any election by the Administrative Agent or any Lender in
proceeding under Debtor Relief Laws for the application of Section 1111(b)(2) of
the Bankruptcy Code; (vi) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (vii) the disallowance of any claims of the Administrative Agent or
any Lender against any Borrower for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except full payment in cash or Cash
Collateralization of all Obligations on the Facility Termination Date.
(b)    Waivers.
(i)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among each
Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.15 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(ii)    The Administrative Agent and Lenders may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.15. If, in taking any
action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that such Borrower might otherwise have had. Any election of
remedies that results in denial or impairment of the right of the Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for

 
71
 




--------------------------------------------------------------------------------




the Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. The Administrative Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by the
Administrative Agent but shall be credited against the Obligations. The amount
of the successful bid at any such sale, whether the Administrative Agent or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral, and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 2.15,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the
Administrative Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.
(c)    Extent of Liability; Contribution.
(i)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.15 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
(ii)    If any Borrower makes a payment under this Section 2.15 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.15 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(iii)    Each Loan Party that is a Qualified ECP when its guaranty of or grant
of Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 2.15 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Payment in Full of the

 
72
 




--------------------------------------------------------------------------------




Obligations. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Loan Party for
all purposes of the Commodity Exchange Act.
(d)    Direct Liability; Separate Borrowing Availability. Nothing contained in
this Section 2.15 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), Letter of Credit Obligations relating to Letters of Credit
issued to support such Borrower’s business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Revolving Loans and Letters of Credit upon a separate
calculation of borrowing availability consistent with the Borrowing Base for
each Borrower and to restrict the disbursement and use of such Revolving Loans
and Letters of Credit to such Borrower.
(e)    Joint Enterprise. Each Borrower has requested that the Administrative
Agent and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. The Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group. The Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. The Borrowers
acknowledge that the Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.
(f)    Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment in
cash or Cash Collateralization of all Obligations on the Facility Termination
Date.
(g)    Borrower Agent.
(i)    Each Borrower hereby irrevocably appoints and designates the Company
(“Borrower Agent”) as its representative and agent and attorney-in-fact for all
purposes under the Loan Documents, including requests for Credit Extensions,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Letter of Credit Issuers or any Lender.
(ii)    Each other Loan Party hereby irrevocably appoints and designates the
Borrower Agent as its agent and attorney-in-fact to receive statements on
account and

 
73
 




--------------------------------------------------------------------------------




all other notices from the Administrative Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.
(iii)    Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party.
(iv)    The Borrower Agent hereby accepts the appointment by each Loan Party
hereunder to act as its agent and attorney-in-fact.
(v)    The Administrative Agent and Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any notice of borrowing) delivered by Borrower Agent on behalf of any Borrower
or other Loan Party. The Administrative Agent and Lenders may give any notice to
or communication with a Borrower or other Loan Party hereunder to the Borrower
Agent on behalf of such Borrower or Loan Party. Each of the Administrative
Agent, the Letter of Credit Issuers and the Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower and each other Loan Party agrees that
any notice, election, communication, representation, agreement or undertaking
made on its behalf by Borrower Agent shall be binding upon and enforceable
against it.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit upon
presentation and such drawing has resulted in an Letter of Credit Borrowing,
(ii) as of the Letter of Credit Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding, (iii) any Protective Advance shall not have
been funded by the Lenders upon demand by the Administrative Agent, (iv) the
Borrowers shall be required to provide Cash Collateral pursuant to Section 9.02
or (v) there shall exist a Defaulting Lender, the Borrowers shall immediately
(in the case of clause (iv) above) or within one Business Day (in all other
cases) following any request by the Administrative Agent or the Letter of Credit
Issuer, provide Cash Collateral in an amount not less than the Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (v) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is less than the Minimum Collateral Amount or otherwise deficient for
any reason, the Borrowers will, promptly upon demand by the Administrative
Agent, pay or provide to the

 
74
 




--------------------------------------------------------------------------------




Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at BMO.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit, Swing Line
Loans or Protective Advances shall be held and applied to the specific Letter of
Credit Obligations, Swing Line Loans or Protective Advances (including any the
Defaulting Lender’s obligation to fund participations in respect thereof) for
which the Cash Collateral was so provided (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(iv)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders,” and
“Supermajority Lenders” and Section 11.01.
(v)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Letter of Credit Issuer or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Lender, to Cash Collateralize the Letter of
Credit Issuer’s and the Administrative Agent’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
Agent may request (so long as no Default or Event of Default exists) to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower

 
75
 




--------------------------------------------------------------------------------




Agent, to be held in a deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) if such Defaulting Lender is a Revolving Lender,
Cash Collateralize the Letter of Credit Issuer’s and the Administrative Agent’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit and Protective Advances; sixth, in the case of a
Defaulting Lender under any Facility, to the payment of any obligations owing to
the other Lenders under such Facility (in the case of the Revolving Credit
Facility, including the Letter of Credit Issuer or Swing Line Lender) as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender under such Facility (in the case of the Revolving Credit Facility,
including the Letter of Credit Issuer or Swing Line Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Obligations owed to, all Non-Defaulting Lenders under
the applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders’ respective
funding deficiencies) prior to being applied to the payment of any Loans of, or
Letter of Credit Obligations owed to, such Defaulting Lender under the
applicable Facility until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations, Swing Line Loans and Protective
Advances are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(vi)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Fee payable pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender. Each Defaulting Lender which is a Revolving Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16. With respect to any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to this
clause (iii), the Borrowers shall (A) pay to each Non-Defaulting Lender which is
a Revolving Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated

 
76
 




--------------------------------------------------------------------------------




to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Letter of Credit Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Letter of Credit Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(vii)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the Non-Defaulting Lenders which are Revolving Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower Agent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and, in
the case that a Defaulting Lender is a Revolving Lender, the Swing Line Lender
and the Letter of Credit Issuer, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Loans and funded and unfunded participations in Letters of Credit,
Swing Line Loans and Protective Advances to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.18    Increase in Revolving Credit Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
and with the written consent of the Administrative Agent (which shall promptly
notify the applicable Revolving Lenders), the Borrower Agent may from time to
time request an increase in the Aggregate Revolving Credit Commitments by an
amount (for all such requests) not exceeding $20,000,000 (each such increase, a
“Commitment Increase”); provided that (i) any such request for an increase

 
77
 




--------------------------------------------------------------------------------




shall be in a minimum amount of $5,000,000 in the aggregate or, if less, the
entire unutilized amount of the maximum amount of all such requests set forth
above and (ii) no more than four (4) such requests shall be made during the term
of this Agreement. At the time of sending such notice, the Borrower Agent (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Revolving Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the applicable Revolving Lenders).
(b)    Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to commit to a portion of the requested increase of the Revolving Credit
Facility and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage. Any Revolving Lender not responding within such time
period shall be deemed to have declined to commit to any portion of the
requested increase.
(c)    Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower Agent of the Revolving Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower Agent may also
invite additional Eligible Assignees to become Revolving Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel (each such Eligible Assignee issuing a commitment, executing and
delivering such joinder agreement and becoming a Revolving Lender, an
“Additional Commitment Lender”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.
(d)    Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section 2.18, the
Administrative Agent and the Borrower Agent shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower Agent and the Revolving
Lenders of the final allocation of such increase and the Increase Effective
Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower Agent shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) certifying that, before and
after giving effect to such increase, the representations and warranties
contained in ARTICLE VI and in the other Loan Documents, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a)and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in substantially the form of Exhibit E hereto;
(iii) the Borrowers shall have paid such fees and other

 
78
 




--------------------------------------------------------------------------------




compensation to the Revolving Lenders increasing their Revolving Commitments and
to the Additional Commitment Lenders as the Borrowers and such Lenders and
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees, if any, to the Administrative Agent as the Borrowers and
the Administrative Agent may agree; (v) the Borrowers shall deliver to the
Administrative Agent and the Revolving Lenders an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Loan Parties reasonably satisfactory to the Administrative Agent and
dated such date; (vi) the Borrowers, the Lenders increasing their Commitments
and each Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; and (vii) no Default exists. The Revolving Loans outstanding on
the Increase Effective Date shall be reallocated and adjusted between and among
the applicable Lenders, and the Borrowers shall pay any additional amounts
required pursuant to Section 3.05 resulting therefrom, to the extent necessary
to keep the outstanding applicable Revolving Loans ratable among the applicable
Lenders with any revised Applicable Percentages, as applicable, arising from any
nonratable increase in the applicable Revolving Loans under this Section 2.18.
(f)    Conflicting Provisions. This Section 2.18 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(m)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Parties
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
Agent or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that

 
79
 




--------------------------------------------------------------------------------




after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Letter of Credit Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(n)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.
(o)    Tax Indemnification by the Borrowers.
(iii)    Without limiting the provisions of subsection (a) or (b) above, each
Loan Party shall, and does hereby, indemnify the Administrative Agent, each
Lender and the Letter of Credit Issuer, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Loan Party shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the Letter of
Credit Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower Agent by a
Lender or the Letter of Credit Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Letter of Credit Issuer, shall be conclusive absent manifest error.
(iv)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Letter of Credit Issuer shall, and does hereby, indemnify the
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrowers
or the Administrative Agent) incurred by or asserted against the Loan Parties or
the Administrative Agent by any Governmental Authority as a result of the
failure by such Lender or the Letter of Credit Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Letter of Credit
Issuer, as the case may be, to the Borrower Agent or the Administrative Agent
pursuant to subsection (e). Each Lender and the Letter of Credit Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Letter of Credit Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights

 
80
 




--------------------------------------------------------------------------------




by, or the replacement of, a Lender or the Letter of Credit Issuer and the
occurrence of the Facility Termination Date.
(p)    Evidence of Payments. Upon request by the Borrower Agent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower Agent shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent or the Administrative Agent, as the case may
be.
(q)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower Agent and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower Agent or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower Agent or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Loan Parties pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
(C)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower Agent and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(D)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower Agent and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower Agent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 
81
 




--------------------------------------------------------------------------------




(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Agent or the Administrative
Agent to determine the withholding or deduction required to be made; and
(E)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by any
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section 3.01, “Laws”
shall include FATCA
(iii)    Each Lender shall promptly (A) notify the Borrower Agent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of

 
82
 




--------------------------------------------------------------------------------




applicable Laws of any jurisdiction that the Loan Parties or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.
(r)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Letter of Credit Issuer, or have any
obligation to pay to any Lender or the Letter of Credit Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
Letter of Credit Issuer, as the case may be. If the Administrative Agent, any
Lender or the Letter of Credit Issuer determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by any Loan Party under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the Letter of
Credit Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Loan Party, upon the request of the Administrative Agent,
such Lender or the Letter of Credit Issuer, agrees to repay the amount paid over
to any Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Letter of Credit Issuer in the event the Administrative Agent, such Lender or
the Letter of Credit Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the Letter of Credit Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower Agent through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower Agent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Loan Parties shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar

 
83
 




--------------------------------------------------------------------------------




Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Loan Parties shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
Agent and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower Agent may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(d)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Letter of Credit Issuer;
(ii)    subject any Lender or the Letter of Credit Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Letter of Credit
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Letter of Credit Issuer); or

 
84
 




--------------------------------------------------------------------------------




(iii)    impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Letter of Credit
Issuer issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by such Lender or the Letter of Credit Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Letter of Credit Issuer, the Loan Parties will pay to such Lender
or the Letter of Credit Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the Letter of Credit Issuer, as the
case may be, for such additional costs incurred or reduction suffered.
(e)    Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Letter of Credit Issuer, to a
level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.
(f)    Certificates for Reimbursement. A certificate of a Lender or the Letter
of Credit Issuer setting forth the amount or amounts necessary to compensate
such Lender or the Letter of Credit Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower Agent shall be conclusive absent manifest error. The Loan Parties
shall pay such Lender or the Letter of Credit Issuer, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(g)    Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Letter of Credit Issuer’s right to demand such compensation, provided that the
Loan Parties shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the

 
85
 




--------------------------------------------------------------------------------




Letter of Credit Issuer, as the case may be, notifies the Loan Parties of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Letter of Credit Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(h)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Agent shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(c)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(d)    any failure by Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or
(e)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 
86
 




--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the Letter of Credit Issuer or any Governmental
Authority for the account of any Lender or the Letter of Credit Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the Letter of Credit Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the
Letter of Credit Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the Letter
of Credit Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Letter of Credit
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the Letter of Credit Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.
3.07    Survival. All of the Borrowers’ obligations under this ARTICLE III shall
survive the resignation of the Administrative Agent, the Letter of Credit Issuer
and the Swing Line Lender, the replacement of any Lender and the occurrence of
the Facility Termination Date.
ARTICLE IV    

SECURITY AND ADMINISTRATION OF COLLATERAL
4.01    Security.
(k)    Generally. As security for the full and timely payment and performance of
all Obligations, Borrower Agent shall, and shall cause each other Borrower to,
on or before the Closing Date, do or cause to be done all things necessary in
the opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Credit Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date Borrower Agent
shall deliver, and shall cause each other Borrower to deliver, to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) the Security Agreement, which shall pledge to the
Administrative Agent for the benefit of the Credit Parties certain personal
property of the Borrowers and the other Loan Parties more particularly described
therein, and (b) Uniform Commercial Code financing statements in form, substance
and number as requested by the Administrative Agent, reflecting the Lien in
favor of the Credit Parties on the Collateral, and shall take such further
action and deliver or cause to be delivered

 
87
 




--------------------------------------------------------------------------------




such further documents as required by the Security Instruments or otherwise as
the Administrative Agent may request to effect the transactions contemplated by
this ARTICLE IV.
4.02    Collateral Administration.
(g)    Administration of Accounts.
(i)    Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may request.
(ii)    Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.
(iii)    Account Verification. The Administrative Agent shall have the right, in
connection with a Field Exam, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Further
in the event that the Administrative Agent in its Permitted Discretion believes
that Borrowing Base Certificates may contain inaccuracies with respect to
Eligible Accounts, the Administrative Agent shall have the right at any time,
whether or not a Default or Event of Default exists, to conduct such
verifications. Before conducting such verifications, the Administrative Agent
will use commercially reasonable efforts to resolve such inaccuracies with the
Borrowers. The Administrative Agent shall conduct such verifications in the name
of a designee of the Administrative Agent, or if during the continuance of an
Event of Default, in its own name or in the name of the Borrowers. All such
verifications shall be conducted in a manner so as to not unreasonably disrupt
Borrowers’ business or operations. Borrowers shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.
(iv)    Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to the Concentration Account (or a
lockbox relating to the Concentration Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for the Administrative Agent and promptly (not later than the next
Business Day) deposit same into the Concentration Account.
(v)    Extensions of Time for Payment. In addition, upon the occurrence and
during the continuance of an Event of Default, other than in the Ordinary Course
of Business and in amounts which are not material to such Borrower, each
Borrower will not (i) grant any extension of the time for payment of any
Account, (ii) compromise or settle

 
88
 




--------------------------------------------------------------------------------




any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.
(h)    Landlord, Processor and Storage Agreements. With respect to any lease
(other than leases for sales offices), bailment, warehousing agreement, any
processing agreement or similar agreement, in any case entered into after the
Closing Date, each Loan Party shall use commercially reasonable efforts to
provide the Administrative Agent with landlord waivers, bailee letters,
processor letters or similar waivers and access agreements with respect to such
premises in a form reasonably acceptable to the Administrative Agent (the
Landlord Waiver in the form attached hereto as Exhibit G is acceptable). In the
event Obligors do not provide the Administrative Agent with any such Lien Waiver
with respect to any such premises within 30 days after Collateral is at such
location or 90 days after the Closing Date, whichever is later, Loan Parties
acknowledge that, in the Administrative Agent’s reasonable judgment, the
Administrative Agent shall establish a Rent and Charges Reserve for such
location.
4.03    Further Assurances.
(i)    New Deposit Accounts and Securities Accounts. Concurrently with or prior
to the opening of a Deposit Account, Securities Account, commodities account,
securities entitlement or commodity contract by any Loan Party, other than any
Excluded Deposit Account, such Loan Party shall deliver to the Administrative
Agent a Control Agreement covering such Deposit Account, Securities Account,
securities entitlement or commodity contract, duly executed by such Loan Party,
the Administrative Agent and the applicable Controlled Account Bank, securities
intermediary or financial institution at which such account is maintained or
with which such entitlement or contract is carried, as the case may be.
(j)    UCC Authorization. The Administrative Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable Law without the signature of any Borrower appearing
thereon, all UCC or PPSA financing statements reflecting any Borrower as
“debtor” and the Administrative Agent as “secured party”, and continuations
thereof and amendments thereto, as the Administrative Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents.
4.04    Cash Management.
(f)    Controlled Deposit Accounts. On or prior to the Closing Date, enter into
a Control Agreement with respect to each Deposit Account listed on
Schedule 6.19, other than Excluded Deposit Accounts, which shall include all
lockboxes and related lockbox accounts used for the collection of Accounts. Each
Loan Party agrees that all invoices rendered and other requests made by any Loan
Party for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a Controlled Deposit
Account in its name. At the request of the Administrative Agent, the Borrower
Agent shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly,

 
89
 




--------------------------------------------------------------------------------




accurately setting forth all amounts deposited in each Deposit Account to ensure
the proper transfer of funds as set forth above. All remittances received by any
Loan Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as the Administrative Agent’s property, for its
benefit and the benefit of Lenders, by such Loan Party as trustee of an express
trust for Administrative Agent’s benefit and such Loan Party shall immediately
deposit same in kind in a Controlled Deposit Account. The Administrative Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default to notify Account Debtors that a Loan
Party’s Accounts have been assigned to the Administrative Agent and to collect
such Loan Party’s Accounts directly in its own name, or in the name of the
Administrative Agent’s agent, and to charge the collection costs and expenses,
including reasonable attorneys’ fees, to the Loan Account.
(g)    Concentration Account. Each Control Agreement with respect to a
Controlled Deposit Account shall require that the Controlled Account Bank
transfer all cash receipts and other collections by ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Administrative Agent
at BMO (the “Concentration Account”). The Concentration Account shall at all
times be under the sole dominion and control of the Administrative Agent. The
Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the Concentration Account, (ii) the funds on deposit in
the Concentration Account shall at all times be collateral security for all of
the Obligations and (iii) the funds on deposit in the Concentration Account
shall be applied as provided in Section 4.04(c) below. In the event that,
notwithstanding the provisions of this Section 4.04, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections described
above, such proceeds and collections shall be held in trust by such Loan Party
for the Administrative Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into a
Controlled Deposit Account, the Concentration Account, or dealt with in such
other fashion as such Loan Party may be instructed by the Administrative Agent.
(h)    Application of Funds in the Concentration Account. All funds received in
the Concentration Account in immediately available funds shall be applied on a
daily basis first, to the Letter of Credit Borrowings and the Swing Line Loans
and second, to the outstanding Revolving Loans. All funds received in the
Concentration Account that are not immediately available funds (checks, drafts
and similar forms of payment) shall be deemed applied by Administrative Agent on
account of the Obligations (subject to final payment of such items) in
accordance with the foregoing sentence on the first Business Day after receipt
by Administrative Agent of such items in Administrative Agent’s account located
in Chicago, Illinois. If as the result of such application of funds a credit
balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrowers but shall, so long as no Default or Event of
Default then exists, be disbursed to Borrowers or otherwise at Borrower Agent’s
direction, upon Borrower Agent’s request. Upon and during the continuance of any
Event of Default, the Administrative Agent may, at its option, offset such
credit balance against any of the Obligations or hold such credit balance as
Collateral for the Obligations.

 
90
 




--------------------------------------------------------------------------------




4.05    Information Regarding Collateral. Each Borrower represents, warrants and
covenants that (a) the chief executive office of each Loan Party on the Closing
Date is located at the address or addresses specified on Schedule 4.05, and
(b) Schedule 4.05 contains a true and complete list of (i) the exact legal name,
jurisdiction of formation, and address within the United States of each Loan
Party and of each other Person that has effected any merger or consolidation
with a Loan Party or contributed or transferred to a Loan Party any property
constituting Collateral at any time since, in each case, April 1, 2010
(excluding Persons making sales in the ordinary course of their businesses to a
Loan Party of property constituting Inventory in the hands of such seller),
(ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Loan Party at any time since April 1, 2010, and (iii) each location within the
United States in which material goods constituting Collateral are located as of
the Closing Date (together with the name of each owner of the property located
at such address if not the applicable Loan Party, a summary description of the
relationship between the applicable Loan Party and such Person and the maximum
approximate book or market value of the Collateral held or to be held at such
location). The Company shall not change, and shall not permit any other Loan
Party to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), the location of its chief executive
office or any location specified in clause (b)(iii) of the immediately preceding
sentence, or use or permit any other Loan Party to use, any additional trade
name, trademark or other trade style, except upon giving not less than thirty
(30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at Borrowers’ or such other Loan Parties’
expense as may be reasonably requested by the Administrative Agent to perfect or
maintain the perfection and priority of the Lien of the Administrative Agent in
the Collateral.
ARTICLE V    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension. The obligation of each Lender
and the Letter of Credit Issuer to make any initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:
(i)    The Administrative Agent’s receipt of the following items (except those
items that are expressly permitted to be delivered after the Closing Date
pursuant to the Post-Closing Agreement), each properly executed by a Responsible
Officer of the applicable Loan Party, each dated as of the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i)    executed counterparts of this Agreement and each of the Security
Instruments;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting a
Note;

 
91
 




--------------------------------------------------------------------------------




(iii)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of such
Loan Party’s Organization Documents, shareholders’ agreements, certificates of
good standing and/or qualification to engage in business from each jurisdiction
identified on Schedule 5.01 hereto;
(v)    a favorable opinion of Faegre Baker Daniels LLP, counsel to the Loan
Parties, and acceptable local counsel to the Loan Parties, each addressed to the
Administrative Agent and each Lender and their successors and assigns, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(vi)    certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;
(vii)    a certificate signed by a Responsible Officer of the Borrower Agent
certifying (A) that the conditions specified in Sections 5.02(a) and 5.02(b)
have been satisfied and (B) as to the matters described in Section 5.01(d);
(viii)    (A) audited financial statements of the Company and its Subsidiaries
for each of the three fiscal years immediately preceding the Closing Date,
(B) unaudited interim financial statements for the Company and its Subsidiaries
as of February 28, 2015 and (C) financial projections of the Company and its
Subsidiaries for the next five (5) fiscal years (on a month by month basis for
the twelve months after the Closing Date);
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(x)    an initial Borrowing Base Certificate;
(xi)    initial written notice of Borrowing;

 
92
 




--------------------------------------------------------------------------------




(xii)    delivery of Uniform Commercial Code financing statements, suitable in
form and substance for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent under the Security Instruments as
a first priority Lien as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions as may be reasonably necessary under applicable
law to perfect the Liens of the Administrative Agent under such Security
Instruments as a first priority Lien in and to such other Collateral as the
Administrative Agent may require;
(xiii)    Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent and Lenders;
(xiv)    evidence of the payment in full and cancellation of the Existing Credit
Facility, including terminations of Uniform Commercial Code financing statements
filed in connection with the Existing Agreement and other evidence of lien
releases and other related matters on terms acceptable to the Administrative
Agent;
(xv)    executed counterparts of the Post-Closing Agreement;
(xvi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Letter of Credit Issuer, the Swing Line Lender or
the Required Lenders may reasonably require.
(j)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(k)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).
(l)    The Administrative Agent shall be satisfied that after giving effect to
(i) the initial Credit Extension hereunder, (ii) consummation of the
Transactions and payment of all fees and expenses in connection therewith and
(iii) any payables stretched beyond their customary payment practices,
Availability shall be at least $10,000,000.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 
93
 




--------------------------------------------------------------------------------




5.02    Conditions to all Credit Extensions. The obligation of each Lender or
Letter of Credit Issuer to honor any Request for Credit Extension (other than
one requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) or make the initial Credit Extension hereunder is subject
to the following conditions precedent:
(k)    The representations and warranties of the Loan Parties contained in
ARTICLE VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02(a), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.
(l)    No Default shall have occurred and be continuing, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.
(m)    The Administrative Agent and, if applicable, the Letter of Credit Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(n)    After giving effect to each Credit Extension, Total Revolving Credit
Outstandings do not exceed the lesser of (i) the Total Revolving Credit
Commitments minus all Line Reserves and (ii) the Borrowing Base.
Each Request for Credit Extension (other than a one requesting only a conversion
of Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted
by the Borrower Agent shall be deemed to be a representation and warranty that
the conditions specified in Sections 5.02(a), 5.02(b) and 5.02(d) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:
6.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business as is now
being conducted and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and to consummate the Transactions to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its

 
94
 




--------------------------------------------------------------------------------




ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, and the
consummation of the Transactions, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of the Organization Documents of any such Person; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(i) any Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (a) as rights to indemnification
hereunder may be limited by applicable Law and (b) as the enforcement hereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
6.05    Financial Statements; No Material Adverse Effect.
(e)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(f)    The unaudited Consolidated and consolidating balance sheet of the Company
and its Subsidiaries dated as of December 31, 2014, and the related Consolidated
and consolidating

 
95
 




--------------------------------------------------------------------------------




statements of income or operations, shareholders’ equity and cash flows for the
month then ended (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(g)    Since the date of the Audited Financial Statements there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(h)    The Loan Parties, on a Consolidated basis, are Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the Transactions
or (b) except as specifically disclosed in Schedule 6.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 6.06.
6.07    No Default. No Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
6.08    Ownership of Property; Liens.
(g)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Each Loan Party and each of its
Subsidiaries has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets material to the ordinary
conduct of its business.
(h)    Schedule 6.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties as of the
Closing Date. Each Loan Party and each of its Subsidiaries has good, marketable
and insurable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than

 
96
 




--------------------------------------------------------------------------------




Permitted Liens. Schedule 6.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Loan Parties, together with a
list of the lessor and its contact information with respect to each such Lease
as of the Closing Date. Each of such Leases is in full force and effect and the
Loan Parties are not in default of any material terms thereof.
(i)    Schedule 8.02 sets forth, as of the Closing Date, a complete and accurate
list of all Liens on the property or assets of each Loan Party and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 7.01, and Permitted Liens.
(j)    Schedule 8.03 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
6.09    Environmental Compliance.
(b)    Except as disclosed in Schedule 6.09, no Loan Party or any Subsidiary
thereof (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law with respect to the Loan Party or any Subsidiary’s operations,
(ii) has become subject to a pending claim with respect to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Except as otherwise set forth in Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by any
Loan Party or any Subsidiary thereof is listed or, to the knowledge of the Loan
Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and, to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; (iii) to the knowledge of the Loan Parties, there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof.
(d)    Except as otherwise set forth on Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or

 
97
 




--------------------------------------------------------------------------------




disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored by any Loan Party or any Subsidiary at, or
transported to or from by or on behalf of any Loan Party or any Subsidiary, any
property currently owned or operated by any Loan Party or any Subsidiary thereof
have, to the knowledge of the Loan Parties, been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof.
(e)    Each Loan Party conducts in the Ordinary Course of Business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof each
Loan Party has reasonably concluded that, except as set forth on Schedule 6.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 6.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 6.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
6.11    Taxes. Each Loan Party and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement other
than the Tax Sharing Agreement.
6.12    ERISA Compliance.
(e)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 
98
 




--------------------------------------------------------------------------------




(f)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(g)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(h)    No Loan Party nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
6.13    Subsidiaries; Equity Interests. No Loan Party (a) has any Subsidiaries
other than those specifically disclosed in part (a) of Schedule 6.13 (which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and authorized Equity Interests of each such Subsidiary) or created or acquired
in compliance with Section 7.12, and (b) has any equity investments in any other
corporation or entity other than those specifically disclosed on part (b) of
Schedule 6.13 or made after the Closing Date in compliance with this Agreement
and the other Loan Documents. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 6.13 free and clear of all Liens except for those
created under the Security Instruments. All of the outstanding Equity Interests
in the Loan Parties have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on part (c) of
Schedule 6.13 free and clear of all Liens except for those created under the
Security Instruments.
6.14    Margin Regulations; Investment Company Act. No Loan Party is engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. None of the Loan Parties, any Person Controlling

 
99
 




--------------------------------------------------------------------------------




any Loan Party, nor any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
6.15    Disclosure. Each Loan Party has disclosed or caused the Borrower Agent
to disclose to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate (including the
Borrowing Base Certificates) or other information furnished (whether in writing
or orally) by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
6.16    Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
6.17    Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
(including IP Rights) that are reasonably necessary for the operation of their
respective businesses, without known conflict with the IP Rights of any other
Person, except to the extent any failure so to own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Loan Party, the operation by each Loan Party and its
Subsidiaries of their respective businesses does not infringe upon any IP Rights
held by any other Person.
6.18    Labor Matters. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect or as set forth
on Schedule 6.18, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters. No Loan Party or any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law.
All payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 6.18 no Loan Party or any Subsidiary is a party
to or bound by any collective bargaining agreement,

 
100
 




--------------------------------------------------------------------------------




management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition. There are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair employment
practices charges or any other claims or complaints against any Loan Party or
any Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound.
6.19    Deposit Accounts and Securities Accounts.
(a)    Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each Deposit Account (i) the name and address of the depository;
(ii) the account number(s) maintained with such depository; and (iii) a contact
person at such depository.
(b)    Part (b) of Schedule 6.19 sets forth a list of all Securities Accounts or
securities entitlement or commodity contracts maintained by the Loan Parties as
of the Closing Date, which Schedule includes (i) the name and address of the
securities intermediary or institution holding such account or party to such
contract; (ii) the account number(s) maintained with such securities
intermediary or institution; and (iii) a contact person at such securities
intermediary or institution.
6.20    Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Loan Parties with respect thereto. Each Borrower warrants, with respect to
each Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:
(a)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(b)    it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to the Administrative
Agent on request;
(d)    it is not subject to any offset, Lien (other than the Administrative
Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the

 
101
 




--------------------------------------------------------------------------------




Ordinary Course of Business and disclosed to the Administrative Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(e)    no purchase order, agreement, document or applicable Laws restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
(g)    to each Borrower’s knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to any proceeding under
any Debtor Relief Laws, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
6.21    Anti-Terrorism Laws and Foreign Asset Control Regulations.
(a)    No Loan Party nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”), (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clauses (i), (ii)
or (iii), a “Blocked Person”). No Loan Party nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the Credit Extensions constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by any Loan Party or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions.

 
102
 




--------------------------------------------------------------------------------




(c)    No Loan Party nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any Anti-Money Laundering Law or any U.S. Economic Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions or
(iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions.
(d)    (I) No Loan Party nor any Controlled Entity (w) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union.
(i)    To the Company’s actual knowledge after making due inquiry, no Loan Party
nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (x) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (y) inducing a Governmental Official to do or omit
to do any act in violation of the Governmental Official’s lawful duty, or
(z) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage.
(ii)    No part of the proceeds of the Credit Extensions will be used, directly
or indirectly, for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.
6.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 
103
 




--------------------------------------------------------------------------------




6.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
would reasonably be expected to result in a Material Adverse Effect.
6.24    Material Contracts. Schedule 6.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.
6.25    Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
6.26    Senior Indebtedness. All Obligations including those to pay principal of
and interest (including post-petition interest, whether or not allowed as a
claim under bankruptcy or similar laws) on the Loans and other Obligations, and
fees and expenses in connection therewith, are entitled to the benefits of the
Subordination Provisions applicable to all Indebtedness. Each Loan Party
acknowledges that the Agent and each Lender is entering into this Agreement and
each Lender is extending its Commitments in reliance upon the Subordination
Provisions.
ARTICLE VII    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Subsidiary to:
7.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:
(i)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC), a Consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related Consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent (the “Auditor”), which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such

 
104
 




--------------------------------------------------------------------------------




audit and shall include a certificate of the Auditor stating that in making the
examination necessary with respect to such audit it has not become aware of any
Default in respect of any term, covenant, condition of Section 8.12 or other
provision in so far as they relate to accounting matters or, if any such Default
shall exist, stating the nature and status of such event;
(j)    monthly, as soon as available, but in any event within 30 days after the
end of each Fiscal Month, (i) an unaudited Consolidated balance sheets of the
Company as of the end of such month and the related statements of income and
cash flow for such month and for the portion of the Fiscal Year then elapsed, on
a Consolidated basis for the Company and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and (ii) a
consolidating trial balances at the end of each month, in each case certified by
the chief financial officer of Borrower Agent as prepared in accordance with
GAAP and fairly presenting the financial condition, results of operations,
shareholders equity and cash flows for such month and period, subject to normal
year-end adjustments and the absence of footnotes; and
(k)    as soon as available but not later than thirty (30) days after the end of
each fiscal year, annual financial projections (on a month by month basis) of
the Company and its Subsidiaries on a Consolidated basis, in form satisfactory
to the Administrative Agent and the Required Lenders, consisting of
(i) Consolidated balance sheets and statements of income or operations and cash
flows and (ii) monthly Availability for Borrowers for the immediately following
fiscal year.
As to any information contained in materials furnished pursuant to
Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein.
7.02    Borrowing Base Certificate; Other Information. Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(c)    on or before the 25th of each month, from and after the date hereof, or,
if a Reporting Trigger Period exists, Wednesday of each week, Borrower Agent
shall deliver to Administrative Agent, in form acceptable to the Administrative
Agent, a Borrowing Base Certificate as of the last day of the immediately
preceding month or week, as applicable, with such supporting materials as the
Administrative Agent shall reasonably request (including weekly reporting of
rolling forward accounts receivable data by reporting weekly sales, cash
collections and credits and monthly reporting of accounts receivable
ineligibles). All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Responsible Officer,
provided that the Administrative Agent may from time to time review and adjust
any such calculation (a) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Concentration Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.

 
105
 




--------------------------------------------------------------------------------




(d)    on or before the 25th day of each calendar month from and after the date
hereof, Borrower Agent shall deliver to the Administrative Agent, in the form
reasonably acceptable to the Administrative Agent, (i) reconciliations of all
Borrowers’ Accounts as shown on the month-end Borrowing Base Certificate for the
immediately preceding month to Borrowers’ accounts receivable agings, to
Borrowers’ general ledger and to Borrowers’ most recent financial statement and
(ii) accounts payable agings, all with supporting materials as the
Administrative Agent shall reasonably request. Each Borrower shall also provide
to the Administrative Agent, on or before the 20th day of each Fiscal Month, a
detailed aged trial balance of all Accounts as of the end of the preceding
Fiscal Month, specifying each Account’s Account Debtor name and address, amount,
invoice date and due date, showing any discount, allowance, credit, authorized
return or dispute, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as the Administrative Agent may reasonably
request. If Accounts in an aggregate face amount of $100,000 or more cease to be
Eligible Accounts, Borrower Agent shall notify the Administrative Agent of such
occurrence promptly (and in any event within one Business Day) after Borrower
Agent has knowledge thereof. Further, if Accounts in the aggregate amount of
$500,000 or more cease to be Eligible Accounts, Borrower Agent shall submit to
the Administrative Agent a revised Borrowing Base Certificate promptly (and in
any event within one Business Day) after such occurrence.
(e)    a Compliance Certificate executed by the chief financial officer, Global
Controller or Director of Accounting of Borrower Agent which certifies
compliance with Section 8.12 and provides a reasonably detailed calculation of
the Fixed Charge Coverage Ratio delivered (i) concurrently with delivery of
financial statements under Sections 7.01(a) and 7.01(b) above, whether or not a
Fixed Charge Trigger Period then exists, (ii) on the first day of any Fixed
Charge Trigger Period (certifying compliance as of the last day of the
Measurement Period most recently ended prior to the start of such Fixed Charge
Trigger Period) and (iii) as requested by Agent while a Default or Event of
Default exists;
(f)    promptly after the same are available, copies of each annual report,
proxy or financial statement sent to the stockholders of the Company, and copies
of all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(g)    at the Administrative Agent’s request (but not more frequently than
monthly unless a Default or Event of Default has occurred and is continuing), a
listing of each Borrower’s trade payables, specifying the trade creditor and
balance due, and a detailed trade payable aging, all in form satisfactory to the
Administrative Agent; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower Agent posts such documents,

 
106
 




--------------------------------------------------------------------------------




or provides a link thereto on the Borrower Agent’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower Agent shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
Agent to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Borrower Agent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and,
upon request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrowers shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Letter of Credit Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that, so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan Party shall
be deemed to have authorized the Administrative Agent, the Letter of Credit
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(d)    of the occurrence of any Default or Event of Default;

 
107
 




--------------------------------------------------------------------------------




(e)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; violation or asserted violation of any applicable Law;
(f)    of the occurrence of any ERISA Event;
(g)    of the occurrence of a Change of Control;
(h)    the creation or acquisition of any Subsidiary;
(i)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(j)    of any change in any Loan Party’s senior executive officers;
(k)    of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors;
(l)    of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;
(m)    of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $50,000;
(n)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;
(o)    of Collateral in an aggregate face amount of $250,000 or more ceasing to
be Eligible Accounts; and
(p)    of any failure by any Loan Party to pay rent at any of such Loan Party’s
locations if such failure continues for more than fifteen (15) days following
the day on which such rent first came due.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 
108
 




--------------------------------------------------------------------------------




7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being Properly Contested; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
except to the extent that any such Lien would otherwise be permitted by
Section 8.02; and (c) all Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
7.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered Intellectual Property, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties (other than insignificant properties) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
7.07    Maintenance of Insurance; Condemnation Proceeds.
(k)    Maintain with (i) companies having an A.M. Best Rating of at least “A” or
(ii) financially sound and reputable insurance companies reasonably acceptable
to the Administrative Agent and not Affiliates of the Loan Parties, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Administrative Agent.
(l)    Cause all casualty policies, including fire and extended coverage
policies, maintained with respect to any Collateral to be endorsed or otherwise
amended to include (i) a non-contributing mortgagee clause (regarding
improvements to real property) and lenders’ loss payable clause (regarding
personal property), in form and substance reasonably satisfactory to the
Administrative Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 
109
 




--------------------------------------------------------------------------------




(m)    Cause commercial general liability policies to be endorsed to name the
Administrative Agent as an additional insured; and cause business interruption
policies to name the Administrative Agent as a loss payee and to be endorsed or
amended to include (i) a provision that, from and after the Closing Date, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, the Administrative Agent or any other party shall
be a co-insurer and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.
(n)    Cause each such policy referred to in this Section 7.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent.
(o)    Deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy or insurance certificate (or other evidence of renewal of
a policy previously delivered to the Administrative Agent, including an
insurance binder) together with evidence reasonably satisfactory to the
Administrative Agent of payment of the premium therefor.
(p)    Permit any representatives that are designated by the Administrative
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby. The Loan Parties shall pay the reasonable fees and expenses of
any representatives retained by the Administrative Agent to conduct any such
inspection.
(q)    None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this
Section 7.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.
7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 
110
 




--------------------------------------------------------------------------------




7.09    Books and Records. (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Loan Party or such Subsidiary, as the case may be.
7.10    Inspection Rights and Appraisals; Meetings with the Administrative
Agent.
(h)    Permit the Administrative Agent or its designees or representatives from
time to time, subject to reasonable notice and normal business hours (except, in
each case, when a Default or Event of Default exists), to conduct Field Exams or
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and Auditors; provided that
representatives of the Borrower Agent shall be given the opportunity to
participate in any discussions with the Auditors. The Administrative Agent shall
not have any duty to any Loan Party to share any results of any Field Exam with
any Loan Party. The Loan Parties acknowledge that all Field Exams and reports
are prepared by or for the Administrative Agent and Lenders for their purposes,
and Loan Parties shall not be entitled to rely upon them.
(i)    Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with up to two Field Exams during any twelve (12) month period,
provided, however, that if a Field Exam is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by the
Loan Parties without regard to such limits.
(j)    Without limiting the foregoing, participate and will cause their key
management personnel to participate in meetings with the Administrative Agent
and Lenders periodically during each year, which meetings shall be held at such
times and such places as may be reasonably requested by the Administrative
Agent.
7.11    Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance certain Indebtedness under the Existing Agreement, (ii) to pay fees
and expenses in connection with the Transactions, (iii) to finance Permitted
Acquisitions, (iv) to finance Capital Expenditures and (v) for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document. None of the proceeds of the Credit
Extensions will be used, directly or indirectly, (a) to finance or refinance
dealings or transactions by or with any Person that is described or designated
in the Specially Designated Nationals and Blocked Persons List (the “SDN List”)
of the Office of Foreign Assets Control, United States Department of the
Treasury (“OFAC”) or is otherwise a Person officially sanctioned by the United
States of America pursuant to the OFAC Sanctions Program or (b) for any purpose
that is otherwise in violation of the Trading with the Enemy Act, the OFAC
Sanctions Program, the PATRIOT Act or CISADA (collectively, the “Foreign
Activities Laws”).
7.12    New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Subsidiary
that is a Material Subsidiary, or

 
111
 




--------------------------------------------------------------------------------




the time any existing Domestic Subsidiary becomes a Material Subsidiary, cause
to be delivered to the Administrative Agent each of the following, as
applicable:
(c)    a joinder agreement acceptable to the Administrative Agent duly executed
by such Domestic Subsidiary, together with executed counterparts of each other
Loan Document reasonably requested by the Administrative Agent, including all
Security Instruments and other documents reasonably requested to establish and
preserve the Lien of the Administrative Agent in all Collateral of such Domestic
Subsidiary;
(d)    (i) Uniform Commercial Code financing statements naming such Person as
“Debtor” and naming the Administrative Agent for the benefit of the Credit
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Credit Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing, and (ii) pledge agreements, control agreements,
Documents and original collateral (including pledged Equity Interests,
Securities and Instruments) and such other documents and agreements as may be
reasonably required by the Administrative Agent, all as necessary to establish
and maintain a valid, perfected security interest in all Collateral in which
such Domestic Subsidiary has an interest consistent with the terms of the Loan
Documents;
(e)    upon the request of the Administrative Agent, an opinion of counsel to
each such Domestic Subsidiary and addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative
Agent, each of which opinions may be in form and substance, including
assumptions and qualifications contained therein, substantially similar to those
opinions of counsel delivered pursuant to Section 5.01(a); and
(f)    current copies of the Organization Documents of each such Domestic
Subsidiary, together with minutes of duly called and conducted meetings (or duly
effected consent actions) of the Board of Directors, partners, or appropriate
committees thereof (and, if required by such Organization Documents or
applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect.
7.13    Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to the Pension Funding Rules. At no time shall the accumulated benefit
obligations under any Plan subject to Title IV of ERISA that is not a
Multiemployer Plan exceed the fair market value of the assets of such Plan
allocable to such benefits by more than $500,000. The Loan Parties and each of
their respective Subsidiaries shall not withdraw, and shall cause each ERISA
Affiliate not to withdraw, in whole or in part, from any Multiemployer Plan so
as to give rise to withdrawal liability exceeding $500,000 in the aggregate. At
no time shall the

 
112
 




--------------------------------------------------------------------------------




actuarial present value of unfunded liabilities for post-employment health care
benefits, whether or not provided under a Plan, calculated in a manner
consistent with Statement No. 106 of the Financial Accounting Standards Board,
exceed $500,000.
7.14    Further Assurances. At the Borrowers’ cost and expense, upon request of
the Administrative Agent, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Document, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrowers after the
Closing Date..
7.15    Licenses. (a)  Keep in full force and effect each License (i) the
expiration or termination of which could reasonably be expected to materially
adversely affect the realizable value in the use or sale of a material amount of
Inventory or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a “Material License”);
(b) promptly notify the Administrative Agent of (i) any material modification to
any such Material License that could reasonably be expected to be materially
adverse to any Loan Party or the Administrative Agent or any Lender and
(ii) entering into any new Material License; (c) pay all Royalties (other than
immaterial Royalties or Royalties being Properly Contested) arising under such
Material Licenses when due (subject to any cure or grace period applicable
thereto); and (d) notify the Administrative Agent of any material default or
material breach asserted in writing by any Person to have occurred under any
such Material License.
7.16    Environmental Laws. Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws, other than any
such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and properties,
other than any environmental permits the failure of which to obtain would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Estate other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.
7.17    Landlord and Storage Agreements.
(a)    Upon request, provide Administrative Agent with copies of all existing
and future agreements entered into between a Loan Party and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any material Collateral is located but only if any Collateral is
reasonably likely to remain on such premises or in such possession, as
applicable, for at least 30 days. With respect to any lease (other than leases
for sales offices),

 
113
 




--------------------------------------------------------------------------------




bailment, warehousing agreement, any processing agreement or similar agreement
in any case entered into after the Closing Date, each Loan Party shall use its
(and their) best efforts to provide the Administrative Agent with landlord
waivers, bailee letters, processor letters or similar waivers and access
agreements with respect to such premises. In the event Loan Parties do not
provide the Administrative Agent with any such landlord waiver, bailee letter,
processor letter or similar waiver or access agreement with respect to any such
premises, Loan Parties acknowledge that, in the Administrative Agent’s
reasonable judgment, the Administrative Agent shall establish a Rent and Charges
Reserve for such location. Such landlord waivers, bailee letters or processor
letters shall be in a form acceptable to the Administrative Agent.
(b)    Except as otherwise expressly permitted hereunder, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which any Loan Party or any of its Subsidiaries is a party and not allow such
leases to lapse or be terminated by the applicable Loan Party or Subsidiary or
any rights to renew such leases to be forfeited or cancelled by the applicable
Loan Party or Subsidiary, notify the Administrative Agent of any default by the
applicable Loan Party or Subsidiary with respect to such leases and cooperate
with the Administrative Agent in all respects to cure any such default by the
applicable Loan Party or Subsidiary, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.
7.18    Material Contracts. Perform and observe all the payment terms and other
material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon reasonable request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
7.19    Treasury Management Services. Commencing with the date which is not
later than December 31, 2015, each Borrower shall maintain its lockbox deposit
accounts exclusively with BMO or its Affiliates (as directed by BMO) and shall
utilize BMO or its Affiliates for its primary disbursement account and other
Treasury Management and Other Services.
ARTICLE VIII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

 
114
 




--------------------------------------------------------------------------------




8.01    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
or issue any Disqualified Equity Interest, except:
(i)    Indebtedness under the Loan Documents;
(j)    Indebtedness outstanding on the date hereof and listed on Schedule 8.01;
(k)    Guarantees of any Borrower in respect of Indebtedness otherwise permitted
hereunder of any other Borrower; provided that any Guaranty of Indebtedness
permitted hereunder that is subordinated to the Obligations shall be
subordinated to the Obligations on substantially the same terms as such
subordinated Indebtedness;
(l)    obligations (contingent or otherwise) of the Borrowers existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, cash flows or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(m)    Indebtedness arising in the Ordinary Course of Business in connection
with treasury management and commercial credit card, merchant card and purchase
or procurement card services including Treasury Management and Other Services;
(n)    Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for real property and fixed or capital assets
within the limitations set forth in Section 8.02(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding, together
with the Swap Termination Value of all Swap Contracts permitted under
Section 8.01(d) above, shall not exceed $17,000,000;
(o)    Assumed Indebtedness of the Borrowers in an aggregate principal amount
not to exceed $1,000,000 at any time outstanding;
(p)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition; provided, that, such Indebtedness is subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent;
(q)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed $1,000,000;
(r)    the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;
(s)    unsecured Indebtedness of (A) any Loan Party owing to any other Loan
Party, (B) any Subsidiary that is not a Loan Party owing to any other Subsidiary
that is not a Loan Party and (C) any Subsidiary that is not a Loan Party owing
to any Loan Party; provided that any such

 
115
 




--------------------------------------------------------------------------------




Indebtedness described in this clause which is owing to a Loan Party, shall
(1) to the extent the aggregate principal amount thereof is in excess of
$1,000,000, be evidenced by promissory notes in form and substance satisfactory
to the Administrative Agent and pledged to the Administrative Agent on terms
acceptable to it, (2) be permitted under Section 8.03(c)(iv) or (h), and (3) not
be forgiven or otherwise discharged for any consideration other than payment in
full in cash unless the Administrative Agent otherwise consents;
(t)    surety bonds permitted under Section 8.02;
(u)    Subordinated Indebtedness;
(v)    CCI Deferred Payments;
(w)    Indebtedness owing to Wells Fargo Bank, National Association with respect
to commercial credit cards, purchase cards or merchant card services to long as
such programs are terminated by December 31, 2015; and
(x)    Refinancing Indebtedness.
8.02    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):
(q)    Liens in favor of the Administrative Agent pursuant to any Loan Document;
(r)    Liens existing on the date hereof and listed on Schedule 8.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
from the amount outstanding on the date of renewal or extension, (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
otherwise permitted under Section 8.01(b);
(s)    Liens for taxes, assessments or other governmental charges, not yet due
or which are being Properly Contested, and which in all cases are junior to the
Lien of the Administrative Agent;
(t)    Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 30 days or which are
being Properly Contested;
(u)    Liens, pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
(v)    Liens arising in the Ordinary Course of Business on deposits to secure
the performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations,

 
116
 




--------------------------------------------------------------------------------




surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature, in each case, incurred in the
Ordinary Course of Business;
(w)    Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and do not materially detract from the value
of or materially impair the use by the Loan Parties in the Ordinary Course of
Business of the property subject to or to be subject to such encumbrance;
(x)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent;
(y)    Liens securing Indebtedness permitted under Section 8.01(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(z)    Liens securing Assumed Indebtedness of the Loan Parties permitted
pursuant to Section 8.01(f); provided that (i) such Liens do not at any time
encumber any property other than property of the Subsidiary acquired, or the
property acquired, and proceeds thereof in connection with such Assumed
Indebtedness and shall not attach to any assets of the Loan Parties theretofore
existing or (except for any such proceeds) which arise after the date thereof
and (ii) the Assumed Indebtedness and other secured Indebtedness of the Loan
Parties secured by any such Lien does not exceed the fair market value of the
property being acquired in connection with such Assumed Indebtedness;
(aa)    Liens on assets of Foreign Subsidiaries of the Company securing
Indebtedness of such Foreign Subsidiaries permitted pursuant to clause (g) of
Section 8.01;
(bb)    operating leases or subleases granted by the Loan Parties to any other
Person in the Ordinary Course of Business;
(cc)    Liens in favor of customs and revenue authorities imposed by Law to
secure payment of customs duties in connection with the importation of goods and
arising in the Ordinary Course of Business which are not overdue for a period of
more than 30 days or which are being Properly Contested; and
(dd)    Cash Collateral pledged to Wells Fargo Bank, National Association in an
amount not to exceed $500,000 to secure Indebtedness permitted pursuant to
clauses (d) and (o) of Section 8.01.

 
117
 




--------------------------------------------------------------------------------




8.03    Investments. Make or maintain any Investments, except:
(i)    Investments held by the Loan Parties in the form of Cash Equivalents that
are subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to the Administrative Agent;
(j)    loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $100,000;
(k)    (i) Investments by the Loan Parties and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrowers and their Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrowers that are not Loan
Parties in other Subsidiaries that are not Loan Parties, (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in wholly-owned Subsidiaries that are
not Loan Parties in an aggregate amount invested from the date hereof not to
exceed $500,000 and (v) so long as no Default has occurred and is continuing or
would result from such Investment, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties if after giving effect to
any such Investment, (i) Pro Forma Availability shall be at least 15% of the
Aggregate Revolving Credit Commitments for each day during the 30 day period
“prior to” such Investment and immediately after giving effect thereto, and
(ii) the Consolidated Fixed Charge Coverage Ratio (calculated on a pro forma
basis giving effect to such Investment, all accordance with Sections 1.03(c) and
1.03(d)) as of the most recently ended Measurement Period, shall be at least
1.10 to 1.00;
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;
(m)    Guarantees permitted by Section 8.01;
(n)    Investments existing as of the date hereof (other than those set forth on
Schedule 6.13(a) and (b)) set forth in Schedule 8.03 and extensions or renewals
thereof, provided that no such extension or renewal shall be permitted if it
would (i) increase the amount of such Investment at the time of such extension
or renewal or (ii) result in a Default hereunder; and
(o)    Investments arising in connection with a Permitted Acquisition.
8.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
(a)    any Subsidiary of the Company may merge or consolidate with or liquidate
or dissolve into a Loan Party; provided, that, (i) the Loan Party shall be the
continuing or surviving Person and (ii) in the case of any merger of a Borrower
and a Subsidiary Guarantor, such Borrower shall be the continuing or surviving
Person;

 
118
 




--------------------------------------------------------------------------------




(b)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided, that,
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of a
Loan Party and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person; and
(c)    any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party; provided that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person.
8.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(c)    Dispositions in the Ordinary Course of Business of Equipment or fixed
assets that are obsolete, worn out or no longer useful to the Core Business for
so long as (i) no Event of Default has occurred and is continuing at the time of
such Disposition, (ii) the aggregate fair market value or a book value,
whichever is more, of such Equipment and fixed assets does not exceed the
Threshold Amount in any twelve-month period and (iii) all proceeds thereof are
applied in accordance with Section 2.06(b);
(d)    Dispositions that constitute (i) an Investments permitted under
Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Restricted Payment permitted under Section 8.06;
(e)    Dispositions that result from a casualty or condemnation in respect of
such property or assets and is not otherwise an Event of Default so long as all
proceeds thereof are applied in accordance with Section 2.06(b);
(f)    Dispositions that consist of the sale or discount in the Ordinary Course
of Business of overdue accounts receivable that are not Eligible Accounts in
connection with the compromise or collection thereof, provided that the Net Cash
Proceeds from such Disposition shall be deposited in the Concentration Account;
(g)    Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;
(h)    Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party; and
(i)    other Dispositions of assets other than Collateral of a type included in
the Borrowing Base so long as (i) no Event of Default has occurred and is
continuing at the time of such Disposition and (ii) the net value of all such
assets Disposed of, whether individually or in a series of related transactions,
does not exceed the Threshold Amount in the aggregate in any fiscal year.

 
119
 




--------------------------------------------------------------------------------




8.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before or as a
result of the making of such Restricted Payment):
(r)    each Subsidiary may make Restricted Payments, directly or indirectly, to
any Borrower; and
(s)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person.
8.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto.
8.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than transactions on fair and reasonable terms substantially as
favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to transactions between or among the Loan Parties.
8.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that:
(k)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; or
(l)    limits the ability (i) of any Subsidiary to make Restricted Payments to
the Company or any Borrower or to otherwise transfer property to the Company or
any Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrowers or become a direct Borrower hereunder, or (iii) of any Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.01(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.
8.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.

 
120
 




--------------------------------------------------------------------------------




8.11    Prepayment of Indebtedness; Amendment to Material Agreements.
(g)    Prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior
to the scheduled maturity thereof any Indebtedness, or make any payment in
violation of any Subordination Provisions thereof, except, so long as no Default
or Event of Default shall exist prior to or immediately thereafter, prepayments,
redemptions, purchases, repurchases, defeasances or other satisfaction
(collectively, a “Prepayment”) of Indebtedness made (A) by issuance of Equity
Interests (other than Disqualified Equity Interests) to the holder of such
Indebtedness, (B) with the proceeds of any permitted Subordinated Indebtedness
or (C) through the incurrence of Refinancing Indebtedness;
(h)    Amend, modify or change in any manner any term or condition of any
Indebtedness permitted under Section 8.01(b), (d), (f), (g), (j), (m), (n) or
(o) outstanding on the Closing Date, in each case so that the terms and
conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms of such Indebtedness as of
the Closing Date.
8.12    Financial Covenants.
(g)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, determined as of (i) the last day of the Measurement
Period most recently ended before the commencement of a Fixed Charge Coverage
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Coverage Trigger Period to be less than 1.10 to
1.00 for such Measurement Period.
(h)    Consolidated Capital Expenditures. Permit the aggregate amount of
Consolidated Capital Expenditures made by the Loan Parties to exceed $10,500,000
in the fiscal year ending December 31, 2015 and $10,000,000 in each fiscal year
thereafter.
8.13    Creation of New Subsidiaries. Create or acquire any new Subsidiary after
the Closing Date other than Subsidiaries created or acquired in accordance with
Section 7.12.
8.14    Securities of Subsidiaries. Permit any Subsidiary to issue any Equity
Interests (whether for value or otherwise) to any Person other than a Loan
Party.
8.15    Sale and Leaseback. Enter into, or permit any Subsidiary to, enter into
any agreement or arrangement with any other Person providing for the leasing by
any Loan Party or any of the Subsidiaries of real or personal property which has
been or is to be sold or transferred by any Loan Party or any of the
Subsidiaries to such other Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of a Loan Party or any of the Subsidiaries.
8.16    Organization Documents; Fiscal Year. (a) Amend, modify or otherwise
change any of its Organization Documents in any material respect, except in
connection with a transaction permitted under Section 8.04, but in any case not
in any manner that could have a material adverse effect on the interests of the
Credit Parties, or (b) change its fiscal year.

 
121
 




--------------------------------------------------------------------------------




8.17    Anti-Money Laundering and Terrorism Laws and Regulations. Permit any
other Controlled Entity or any authorized agent of any Loan Party or any of its
Subsidiaries, acting on behalf of such Loan Party or any such Subsidiary, or any
other Controlled Entity, to:
(c)    become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union;
(d)    directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Credit Extensions) with any Person if
such investment, dealing or transaction (A) would cause any Credit Party to be
in violation of any law or regulation applicable to such Credit Party or (B) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions;
(e)    conduct, engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate, or
facilitate a violation of, any of the prohibitions set forth in Executive Order
No. 13224, the Currency and Foreign Regulations Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act), the PATRIOT Act, the Money Laundering Control
Act or any other United States anti-money laundering or anti-terrorism law or
regulation (collectively, “Anti-Money Laundering Laws”); or
(f)    engage, or permit any of its Affiliates to engage, in any activity that
could subject such Person or any Credit Party to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.
8.18    Economic Sanctions Laws and Regulations. Permit any other Controlled
Entity or any authorized agent of such Loan Party or their respective
Subsidiaries or any other Controlled Entity to conduct, transact, engage in, or
facilitate, any business or activity on behalf of such Loan Party or its
Subsidiaries in violation of the Foreign Activities Laws.
8.19    Citibank Supplier Agreement. Amend, supplement, modify or terminate the
Citibank Supplier Agreement without first obtaining the Administrative Agent’s
prior written consent, which consent shall be subject to the Administrative
Agent’s reasonable judgment.
ARTICLE IX    

EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(ee)    Non-Payment. Any Borrower fails to pay when and as required to be paid
herein, any amount of principal of any Loan or any Letter of Credit Obligation
or (ii) within three (3) Business Days of when required to be paid herein, any
interest on any Loan or on any Letter of Credit Obligation, or any commitment or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

 
122
 




--------------------------------------------------------------------------------




(ff)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 7.01(a), 7.01(b), 7.03,
7.05(a), 7.07, 7.10, 7.11, or 7.19 or ARTICLE VIII, or (ii) in any of
Sections 4.04, 7.02(a), 7.02(b) or 7.02(c) and such failure continues for three
(3) or more Business Days; or
(gg)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) receipt of notice of such default
by a Responsible Officer of the Borrower Agent from the Administrative Agent, or
(ii) any Responsible Officer of any Loan Party becomes aware of such default; or
(hh)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or its Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or
(ii)    Cross-Default. (i) With respect to any Indebtedness or guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount any Loan Party or its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any such Indebtedness or guarantee,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the grace or cure period, if any, therein
specified, the effect of which default or other event is to cause, or to permit
the holder of such Indebtedness or beneficiary of such guarantee (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Loan Party or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by a Loan Party
or any Subsidiary as a result thereof is greater than Threshold Amount;
(jj)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer

 
123
 




--------------------------------------------------------------------------------




is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(kk)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Loan Party and is not released, vacated or fully bonded within 30 days after
its issue or levy; (iii) any Loan Party is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; (iv) any Loan Party suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business;
(v) there is a cessation of any material part of any Loan Party’s business for a
material period of time; or (vi) any material Collateral or property or assets
of a Loan Party is taken or impaired through condemnation; or
(ll)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, such judgment or
order remains unvacated and unpaid and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(mm)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(nn)    Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason,
other than as expressly permitted hereunder or upon Payment in Full of all
Obligations, ceases to be in full force and effect (except with respect to
immaterial assets); or any Borrower or any other Person contests in any manner
the validity or enforceability of any Loan Document or any Lien granted to the
Administrative Agent pursuant to the Security Instruments; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
party to the Intercreditor Agreement contests in any manner the validity or
enforceability of the Intercreditor Agreement or denies that it has any
liability or obligation thereunder or purports to revoke, terminate or rescind
the Intercreditor Agreement; or

 
124
 




--------------------------------------------------------------------------------




(oo)    Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
contract to which it is party or fails to observe or perform any other agreement
or condition relating to any such contract to which it is party or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the counterparty to such contract to terminate such contract, in each
case which would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; or
(pp)    Indictment. (i) Any Loan Party is (A) criminally indicted or convicted
of a felony for fraud or dishonesty in connection with the Loan Parties’
business or (B) charged by a Governmental Authority under any law that would
reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is
(A) criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or
(qq)    Subordinated Indebtedness. (i) The Subordination Provisions shall fail
to be enforceable by the Lenders (which have not effectively waived the benefits
thereof) in accordance with the terms thereof; or (ii) the principal or interest
on any Loan, any Letter of Credit Obligation or other Obligations shall fail to
constitute “designated senior debt” (or any other similar term) under any
document, instrument or agreement evidencing such Subordinated Indebtedness; or
(iii) any Loan Party or any of its Subsidiaries shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, or (B) that any of such
Subordination Provisions exist for the benefit of any Credit Party; or (iv) any
Loan Party or any Subsidiary thereof or any other Person fails to observe or
perform any of the Subordination Provisions; or
(rr)    Uninsured Loss. An uninsured loss, theft, damage or destruction occurs
with respect to any Collateral and such uninsured loss, theft, damage or
destruction could reasonably be excepted to have or result in a Material Adverse
Effect; or
(ss)    Change of Control. There occurs any Change of Control.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the direction of the Required
Lenders shall, take any or all of the following actions:
(p)    declare the commitment of each Lender to make Loans and any obligation of
the Letter of Credit Issuer to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(q)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Loan Obligations owing or
payable hereunder or under

 
125
 




--------------------------------------------------------------------------------




any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;
(r)    require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Obligations that are contingent or not yet due and payable in amount
determined by the Administrative Agent in accordance with this Agreement; and
(s)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
9.03    Application of Funds.
(d)    Subject to Section 9.03(b) below, all payments made by Loan Parties in
respect of the Loan Obligations shall be applied (a) first, as specifically
required in the Loan Documents; (b) second, to Loan Obligations then due and
owing; (b) third, to other Loan Obligations specified by Borrower Agent; and
(c) fourth, as determined by Agent in its discretion.
(e)    Notwithstanding any provision to the contrary contained herein, after the
exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:
First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under ARTICLE IV) due to the Administrative Agent in
its capacity as such, until paid in full;
Second, to all Protective Advances and unreimbursed Overadvances payable to the
Administrative Agent until paid in full;

 
126
 




--------------------------------------------------------------------------------




Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;
Fourth, to that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest, Letter of Credit Fees and other
Obligations expressly described in clauses Fifth through Ninth below) payable to
the Lenders and the Letter of Credit Issuer (including reasonable fees, charges
and disbursements of counsel to the respective Lenders and the Letter of Credit
Issuer and amounts payable under ARTICLE III), ratably among them in proportion
to the respective amounts described in this clause Fourth payable to them until
paid in full;
Fifth, to that portion of the Obligations constituting accrued and unpaid Letter
of Credit Fees and interest on the Loans, Letter of Credit Borrowings and other
Obligations, ratably among the Lenders and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them until paid in full;
Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Priority Credit Product Obligations arising
under Swap Contracts, ratably among the Lenders, Letter of Credit Issuer and the
Credit Product Providers in proportion to the respective amounts described in
this clause Sixth payable to them until paid in full;
Seventh, to payment of Credit Product Obligations other than Priority Credit
Product Obligations arising under Swap Contracts to the extent paid under
clause Sixth above ratably to the Credit Product Providers in proportion to the
respective amounts described in this clause Seventh payable to them until paid
in full;
Eighth, to all other Obligations of the Borrowers owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Credit Parties, or any of them, on such date, ratably based on the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Credit Parties on such date until paid in full; and
Last, the balance, if any, after Payment in Full of the Obligations, to the
Borrowers or as otherwise required by Law.
(f)    Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
Amounts distributed with respect to any Credit Product Obligations shall be the
lesser of (i) the maximum Credit Product Obligations last reported to the
Administrative Agent or (ii) the actual Credit Product Obligations as calculated
by the methodology reported to the Administrative Agent for determining the
amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Credit Product Obligations, and may
request a reasonably detailed calculation of such amount

 
127
 




--------------------------------------------------------------------------------




from the applicable Credit Product Provider. The allocations set forth in this
Section are solely to determine the rights and priorities of Administrative
Agent and Credit Parties as among themselves, and may be changed by agreement
among them without the consent of any Borrower. This Section is not for the
benefit of or enforceable by any Loan Party.
(g)    For purposes of Section 9.03(b), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
proceeding under Debtor Relief Laws.
(h)    Administrative Agent shall not be liable for any application of amounts
made by it in good faith under this Section 9.03, notwithstanding the fact that
any such application is subsequently determined to have been made in error.
ARTICLE X    

ADMINISTRATIVE AGENT
10.01    Appointment and Authority. Each of the Lenders and the Letter of Credit
Issuer hereby irrevocably appoints BMO to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Letter of Credit Issuer, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.
The Administrative Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
Reserve, or whether any conditions to funding any Loan or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Administrative Agent from liability to
any Lender or other Person for any error in judgment or mistake.
10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 
128
 




--------------------------------------------------------------------------------




(j)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(k)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(l)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the Letter of Credit Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit that by its terms
must be fulfilled to the satisfaction of a Lender or the Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Letter of Credit Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Letter of
Credit Issuer prior to the making of such Loan or the issuance of such

 
129
 




--------------------------------------------------------------------------------




Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
10.06    Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Letter of Credit
Issuer and the Borrower Agent. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
Agent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Letter of Credit
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Letter of Credit Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

 
130
 




--------------------------------------------------------------------------------




Any resignation by BMO as the Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer and Swing Line Lender, (b) the retiring Letter of Credit Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.
10.07    Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
and the Letter of Credit Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Syndication Agents or Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Letter of Credit Issuer
hereunder.
10.09    The Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuer and the Administrative Agent under Sections 2.03(h), 2.09 and
11.04) allowed in such judicial proceeding; and

 
131
 




--------------------------------------------------------------------------------




(j)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer in any such proceeding.
The Loan Parties and the Credit Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Loan Party is subject,
or (b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Credit Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Credit Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Upon request by the Administrative Agent or the
Borrower Agent at any time, the Credit Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 10.09.
10.10    Collateral Matters. The Credit Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(i)    to release any Lien on any Collateral (i) upon the occurrence of the
Facility Termination Date, (ii) that is Disposed or to be Disposed as part of or
in connection with any

 
132
 




--------------------------------------------------------------------------------




Disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;
(j)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(j); and
(k)    to release any Subsidiary from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations under the Loan Documents pursuant to this
Section 10.10.
10.11    Other Collateral Matters.
(a)    Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
(b)    Lenders as Agent For Perfection by Possession or Control. The
Administrative Agent and Credit Parties appoint each Lender as agent (for the
benefit of Credit Parties) for the purpose of perfecting Liens in any Collateral
held or controlled by such Lender, to the extent such Liens are perfected by
possession or control. If any Lender obtains possession or control of any
Collateral, it shall notify the Administrative Agent thereof and, promptly upon
the Administrative Agent’s request, deliver such Collateral to the
Administrative Agent or otherwise deal with it in accordance with the
Administrative Agent’s instructions.
(c)    Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any Field Exam or appraisal report prepared by or for
the Administrative Agent with respect to any Borrower or Collateral (“Report”).
Each Lender agrees (a) that neither BMO nor the Administrative Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrowers’ books
and records as well as upon representations of Borrowers’ officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

 
133
 




--------------------------------------------------------------------------------




10.12    Credit Product Providers and Credit Product Arrangements. (I) Each
Credit Product Provider, by delivery of a notice to Administrative Agent of the
creation of a Credit Product Arrangement, agrees to be bound by Section 9.03 and
this ARTICLE X. Each Credit Product Provider shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Related Party thereof (each a “Credit
Product Indemnitee”) against, and hold harmless each such Credit Product
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel), incurred by any such Credit Product Indemnitee or asserted against any
Credit Product Indemnitee by any third party or by the Borrowers or any other
Loan Party arising out of, in connection with, or as a result of such provider’s
Credit Product Obligations.
(a)    Except as otherwise expressly set forth herein, no Credit Product
Provider that obtains the benefit of the provisions of Section 9.03, any
Guaranty or any Collateral by virtue of the provisions hereof or any other Loan
Document shall have any voting rights or right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise (including with respect to the release or impairment of
any Collateral or notice of or consent to any amendment, waiver or modification
of the provisions hereof or of any other Loan Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Credit Product Arrangements in respect of any
Payment in Full of the Obligations or the Facility Termination Date.
ARTICLE XI    

MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(i)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender except to the extent otherwise provided for in
Section 5.01(a);
(j)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(k)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (but excluding the delay or waiver of any mandatory prepayment) of
principal, interest, fees or other amounts due to the Lenders (or any of them),
including the Maturity Date, or any scheduled reduction of the Commitments
hereunder or under any other Loan Document, in each case without the written
consent of each Lender directly affected thereby;

 
134
 




--------------------------------------------------------------------------------




(l)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Letter of Credit Borrowing, or (subject to clause (v) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” (so long as such amendment does not result in the Default Rate being lower
than the interest rate then applicable to Base Rate Loans or Eurodollar Rate
Loans, as applicable) or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein);
(m)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(n)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(o)    except as provided in Section 2.18, increase the Aggregate Revolving
Credit Commitments without the written Consent of each Revolving Lender;
(p)    release any material Borrower from the this Agreement or any material
Security Instrument to which it is a party without the written consent of each
Lender, except to the extent such Borrower is the subject of a Disposition
permitted by Section 8.05 (in which case such release may be made by the
Administrative Agent acting alone);
(q)    release all or a material part of the Collateral without the written
consent of each Lender except with respect to Dispositions and releases of
Collateral permitted or required hereunder (including pursuant to Section 8.05)
or under the Security Agreement (in which case such release may be made by the
Administrative Agent acting alone);
(r)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any other Lien on
such property without the written consent of each Lender, except with respect to
(i) subordination of such Liens to Liens permitted pursuant to Sections 8.02(i)
or 8.02(j) and (ii) subordination of such Liens to other Liens on Collateral
(other than Accounts) with an aggregate book value not to exceed $500,000; or
(s)    without the prior written consent of Supermajority Lenders, amend the
definition of “Borrowing Base” or any defined term used therein in a manner that
would increase availability; provided, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to determine eligibility of Accounts or inventory in accordance with
such terms; and provided further, that the prior written consent of each Lender
shall be required to increase any advance rate;

 
135
 




--------------------------------------------------------------------------------




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Letter of Credit Issuer in addition to the Lenders
required above, affect the rights or duties of the Letter of Credit Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto; (v) no amendment, waiver or consent which has the effect of
enabling the Borrowers to satisfy any condition to a Borrowing contained in
Section 5.02 hereof which, but for such amendment, waiver or consent would not
be satisfied, shall be effective to require the Revolving Lenders, the Swing
Line Lender or the Letter of Credit Issuer to make any additional Revolving Loan
or Swing Line Loan, or to issue any additional or renew any existing Letter of
Credit, unless and until the Required Revolving Lenders (or, if applicable, all
Revolving Lenders) shall have approved such amendment, waiver or consent and
(vi) the Administrative Agent and the Borrowers shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit
facilities (each a “Supplemental Facility”) to this Agreement, in each case
subject to the limitations in Section 2.18, and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such Supplemental Facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each

 
136
 




--------------------------------------------------------------------------------




Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
No Loan Party will, directly or indirectly, pay any remuneration or other thing
of value, whether by way of additional interest, fee or otherwise, to any Lender
or its Affiliates as consideration for agreement by such Lender to any
amendment, waiver, consent or release with respect to any Loan Document, unless
such remuneration or value is concurrently paid, on the same terms, on a ratable
basis to all Lenders providing their agreement. Notwithstanding the terms of
this Agreement or any amendment, waiver, consent or release with respect to any
Loan Document, Non-Consenting Lenders shall not be entitled to receive any fees
or other compensation paid to the Lenders in connection with any amendment,
waiver, consent or release approved in accordance with the terms of this
Agreement by the Required Lenders.
11.02    Notices; Effectiveness; Electronic Communication.
(m)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or in the case of notices otherwise
expressly provided herein (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to a Loan Party, the Administrative Agent, the Letter of Credit Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person below, as changed pursuant
to subsection (d) below:

 
137
 




--------------------------------------------------------------------------------




(A)
If to Administrative Agent, Swing Line Lender or Letter of Credit Issuer:
BMO Harris Bank N.A.
111 West Monroe
Chicago, Illinois 60603
Attention: Sarah Yates
Facsimile No.: 312.765.1641
 
With a copy to:
Vedder Price P.C.
222 N. LaSalle, Suite 2600
Chicago, IL 60601
Attention: John T. McEnroe
Facsimile No.: 312.609.5005
(B)
If to a Loan Party:
StarTek, Inc.
as Borrower Agent 
8200 E Maplewood Avenue, Suite 100
Greenwood Village, CO 80111
Attention: Lisa Weaver, Chief Financial Officer
Facsimile No.:    
 
With a copy to:
StarTek, Inc. 
8200 E Maplewood Avenue, Suite 100
Greenwood Village, CO 80111
Attention: General Counsel
Facsimile No.:    



(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
as changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrowers).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(n)    Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to ARTICLE II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic

 
138
 




--------------------------------------------------------------------------------




communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(o)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the Letter
of Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(p)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Letter of Credit Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower Agent, the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 
139
 




--------------------------------------------------------------------------------




(q)    Reliance by Administrative Agent, Letter of Credit Issuer and Lenders.
The Administrative Agent, the Letter of Credit Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Letter of Credit Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies. No failure by any Lender, the Letter of
Credit Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Letter of Credit Issuer
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 
140
 




--------------------------------------------------------------------------------




11.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses (including any Extraordinary Expenses) incurred by the
Administrative Agent, and its respective Affiliates, (A) in connection with this
Agreement and the other Loan Documents, including without limitation the
reasonable fees, charges and disbursements of (1) counsel for the Administrative
Agent, (2) outside consultants for the Administrative Agent, (3) appraisers,
(4) Field Exams, (5) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, and
(6) environmental site assessments, (B) in connection with (1) the syndication
of the credit facilities provided for herein, (2) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (3) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (4) any workout, restructuring
or negotiations in respect of any Obligations, and (ii) with respect to the
Letter of Credit Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and
(iii) all reasonable out-of-pocket expenses incurred by the Credit Parties who
are not the Administrative Agent, the Letter of Credit Issuer or any Affiliate
of any of them, after the occurrence and during the continuance of an Event of
Default; provided, that, such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties (absent a
conflict of interest in which case the Credit Parties may engage and be
reimbursed for additional counsel) (the foregoing, collectively being referred
to as “Credit Party Expenses”).
(g)    Indemnification by the Borrowers. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Credit Party and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold harmless each Indemnitee from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 4.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual

 
141
 




--------------------------------------------------------------------------------




or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(h)    Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it, or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are be imposed on, incurred by, or asserted against,
any Agent, the Letter of Credit Issuer or a Related Party in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted to be taken by any Agent, the Letter of Credit Issuer or a Related
Party in connection therewith, then, in each case, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), the Letter of Credit
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on such Lender’s portion of Loans,
commitments and risk participations with respect to the Revolving Credit
Facility) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Letter of Credit Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or Letter of Credit Issuer in connection with such
capacity; and provided, further, that, the obligation of the Lenders to so
indemnify shall not be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent, Letter of Credit Issuer or
Related Party. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 
142
 




--------------------------------------------------------------------------------




(j)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(k)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender,
the replacement of any Lender and the occurrence of the Facility Termination
Date.
11.05    Marshalling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. To the extent that any payment by or on behalf
of any Loan Party is made to a Credit Party, or a Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Letter of Credit Issuer under
clause (b) of the preceding sentence shall survive the occurrence of the
Facility Termination Date.
11.06    Successors and Assigns.
(m)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(n)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in Letter of Credit
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 
143
 




--------------------------------------------------------------------------------




(iii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(iv)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
(v)    Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower Agent (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower Agent
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not

 
144
 




--------------------------------------------------------------------------------




a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;
(C)    the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(vi)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(vii)    No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrowers or any of a Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption,

 
145
 




--------------------------------------------------------------------------------




the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).
(o)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Loan Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower Agent and any Lender at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
(p)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Letter of Credit Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the

 
146
 




--------------------------------------------------------------------------------




Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
If any Lender (or any Assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or any Assignee thereof) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(q)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
(r)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(s)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable

 
147
 




--------------------------------------------------------------------------------




Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
(t)    Resignation as Letter of Credit Issuer and/or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time BMO assigns all of its Revolving Credit Commitment, Revolving Loans,
pursuant to subsection (b) above, such Person may, (i) upon 30 days’ notice to
the Borrower Agent and the Lenders, resign as Letter of Credit Issuer and/or
(ii) in the case of BMO, upon 30 days’ notice to the Borrower Agent, resign as
Swing Line Lender. In the event of any such resignation as Letter of Credit
Issuer, or Swing Line Lender, the Borrower Agent shall be entitled to appoint
from among the Lenders willing to serve in such capacity a successor Letter of
Credit Issuer or Swing Line Lender hereunder, as the case may be; provided,
however, that no failure by the Borrower Agent to appoint any such successor
shall affect the resignation of such Person as Letter of Credit Issuer or Swing
Line Lender, as the case may be. If BMO resigns as Letter of Credit Issuer, such
Person shall retain all the rights, powers, privileges and duties of the Letter
of Credit Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Letter of Credit Issuer and all
Letter of Credit Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If BMO resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor Letter of
Credit Issuer and/or Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer or Swing Line Lender, as the case may be, and
(b) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
successor or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of such Letter of Credit
Issuer with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, trustees, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or

 
148
 




--------------------------------------------------------------------------------




(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Credit Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC may also be marked
“Confidential”. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.
Each of the Loan Parties hereby authorizes the Administrative Agent to publish
the name of any Loan Party and the amount of the credit facility provided
hereunder in any “tombstone” or comparable advertisement which the
Administrative Agent elects to publish. The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
only after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Letter of Credit Issuer,
irrespective of whether or not such Lender or the Letter of Credit Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or the Letter of Credit Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such

 
149
 




--------------------------------------------------------------------------------




Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Letter of Credit
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Letter of Credit Issuer or their respective Affiliates may have. Each Lender
and the Letter of Credit Issuer agrees to notify the Borrower Agent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
11.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and ARTICLE X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or

 
150
 




--------------------------------------------------------------------------------




termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Credit Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to Credit Product
Obligations.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Letter of
Credit Issuer or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requested by Borrower Agent pursuant to
Section 11.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, then in each
such case the Borrower Agent may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(c)    the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
(d)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower Agent (in the case of all other amounts);
(e)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 
151
 




--------------------------------------------------------------------------------




(f)    in the case of any such assignment resulting from the refusal of a Lender
to approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such requested amendment, waiver
or consent; and
(g)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(g)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(h)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE Letter of Credit ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(i)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 
152
 




--------------------------------------------------------------------------------




(j)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.17    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the PATRIOT Act.
11.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Credit Parties are arm’s-length commercial
transactions between each Loan Party, on the one hand, and the Credit Parties,
on the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Loan Party is capable of evaluating, and understands and accepts, the

 
153
 




--------------------------------------------------------------------------------




terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Credit Party is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents,
(iii) the Credit Parties may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Credit Party has any obligation to disclose any of such
interests to any Loan Party or its Affiliates and (iv) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against any Credit Party with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.19    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
ARTICLE XII    

CONTINUING GUARANTY
12.01    Guaranty. Each Subsidiary Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations (other than Excluded
Swap Obligations), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Credit Parties,
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Credit Parties in connection
with the collection or enforcement thereof) (the “Guarantied Obligations”). The
Administrative Agent’s books and records showing the amount of the Guarantied
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Subsidiary Guarantor, and conclusive for the purpose
of establishing the amount of the Guarantied Obligations. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guarantied Obligations or any instrument or agreement evidencing any
Guarantied Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guarantied Obligations which might otherwise
constitute a defense to the obligations of each Subsidiary Guarantor under this
Guaranty, and each Subsidiary Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.

 
154
 




--------------------------------------------------------------------------------




12.02    Rights of Lenders. Each Subsidiary Guarantor consents and agrees that
the Credit Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guarantied Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guarantied Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the Letter of
Credit Issuer and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guarantied Obligations. Without limiting the generality of the
foregoing, each Subsidiary Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
each Subsidiary Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of each Subsidiary Guarantor.
12.03    Certain Waivers. Each Subsidiary Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrowers or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Credit Party) of the liability of the Borrowers; (b) any
defense based on any claim that each Subsidiary Guarantor obligations exceed or
are more burdensome than those of the Borrowers; (c) the benefit of any statute
of limitations affecting each Subsidiary Guarantor’s liability hereunder;
(d) any right to proceed against the Borrowers, proceed against or exhaust any
security for the Guarantied Obligations, or pursue any other remedy in the power
of any Credit Party whatsoever; (e) any benefit of and any right to participate
in any security now or hereafter held by any Credit Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Subsidiary Guarantor expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guarantied Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guarantied Obligations.
12.04    Obligations Independent. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guarantied Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Subsidiary
Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.
12.05    Subrogation. Each Subsidiary Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until the Facility
Termination Date. If any amounts are paid to each Subsidiary Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Credit Parties and shall forthwith be paid to the Credit
Parties to reduce the amount of the Obligations, whether matured or unmatured.

 
155
 




--------------------------------------------------------------------------------




12.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guarantied Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Subsidiary Guarantor is made, or any of the Credit Parties
exercises its right of setoff, in respect of the Guarantied Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Credit Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of and each Subsidiary Guarantor under this paragraph shall survive
termination of this Guaranty.
12.07    Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrowers owing to and each
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrowers to any Subsidiary Guarantor as
subrogee of the Credit Parties or resulting from or any Subsidiary Guarantor’s
performance under this Guaranty, to the Payment in Full of all Guarantied
Obligations. If the Credit Parties so request, any such obligation or
indebtedness of the Borrowers to any Subsidiary Guarantor shall be enforced and
performance received by or any Subsidiary Guarantor as trustee for the Credit
Parties and the proceeds thereof shall be paid over to the Credit Parties on
account of the Guarantied Obligations, but without reducing or affecting in any
manner the liability of any Subsidiary Guarantor under this Guaranty.
12.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guarantied Obligations is stayed, in connection with any case commenced by
or against or any Subsidiary Guarantor or the Borrowers under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Subsidiary Guarantor immediately upon demand by the Credit Parties.
12.09    Condition of Borrowers. Each Subsidiary Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrowers and any other guarantor such information concerning
the financial condition, business and operations of the Borrowers and any such
other guarantor as each Subsidiary Guarantor requires, and that none of the
Credit Parties has any duty, nor any Subsidiary Guarantor is not relying on the
Credit Parties at any time, to disclose to any Subsidiary Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor and Subsidiary Guarantor waiving any duty on
the part of the Credit Parties to disclose such information and any defense
relating to the failure to provide the same).
12.10    Keepwell. Each Guarantor that is a Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations

 
156
 




--------------------------------------------------------------------------------




under this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 12.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 12.10, or otherwise under this Guaranty,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Guarantor
that is a Qualified ECP Guarantor under this Section shall remain in full force
and effect until the Guarantied Obligations have been paid in full in cash. Each
Guarantor that is a Qualified ECP Guarantor intends that this Section 12.10
constitute, and this Section 12.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[Remainder of page is intentionally left blank; signature pages follow.]



 
157
 




--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS: 

STARTEK, INC.,
a Delaware Corporation 

 
By: /s/ Chad A. Carlson      
   Chad A. Carlson
       President and Chief Executive Officer
 
STARTEK HEALTH SERVICES, INC., a Colorado Corporation 


By: /s/ Chad A. Carlson      
   Chad A. Carlson
       President and Chief Executive Officer
 
STARTEK USA, INC. 
a Colorado Corporation 


By: /s/ Chad A. Carlson      
   Chad A. Carlson
       President and Chief Executive Officer
 
GUARANTOR:
COLLECTION CENTER, INC.,
a North Dakota Corporation 


By:  /s/ Doug Tackett     
   Doug Tackett
      Secretary
 
ADMINISTRATIVE AGENT: 
 
BMO HARRIS BANK N.A., as Administrative Agent 


By:  /s/ Quinn Heiden     
   Quinn Heiden 
   Director


 
 
 




--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 
LENDERS: 

BMO HARRIS BANK N.A., as a Lender, Letter of Credit Issuer and Swing Line
Lender 

 
By: /s/ Quinn Heiden      
   Quinn Heiden 
   Director




 
 
 




--------------------------------------------------------------------------------




SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


Letter of credit number IS0011015, dated April 12, 2012, issued by Wells Fargo
Bank in favor of BRCP Plaza 25, LLC.









US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 1.02


MORTGAGED PROPERTY




116 E. Randolph Avenue, Enid Oklahoma





US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


(as of the Closing Date)
Lender
Revolving Credit Commitment
Applicable  
 Percentage 
BMO Harris Bank N.A.
$50,000,000.00
100%
 
 
 
Total
$50,000,000.00
100%










US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 4.05


INFORMATION REGARDING COLLATERAL


(a)The Chief Executive Officer of StarTek, Inc., StarTek Health Services, Inc.
and StarTek USA, Inc. is Chad A. Carlson and he is located at 8200 E. Maplewood
Plaza, Suite 100, Greenwood Village, CO 80111.


(b)The President of Collection Center, Inc. is Rod Leach and he is located at
425 N. 5th Street, 2nd Floor, Bismarck, ND 58501-4033.


(b) (i)


Legal Name
Jurisdiction
Address
StarTek, Inc.
Delaware
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
StarTek Health Services, Inc.
Colorado
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
StarTek USA, Inc.
Colorado
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
Collection Center, Inc.
North Dakota
425 N. 5th Street, 2nd Floor
Bismarck, ND 58501-4033



(ii)


Legal Name
Jurisdiction and Jurisdictional ID Number
Address
StarTek, Inc.
Delaware
2670773
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
StarTek Health Services, Inc.
Colorado
20131405780
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
StarTek USA, Inc.
Colorado
19971184636
8200 E. Maplewood Plaza
Suite 100
Greenwood Village, CO 80111
Collection Center, Inc.
North Dakota
15647700
425 N. 5th Street, 2nd Floor
Bismarck, ND 58501-4033



(iii)



US.56258448.06

--------------------------------------------------------------------------------




Site Name
Max FMV of
Equipment
Street Address
Ashburn Data Center


$651,345


AT&T Internet Data Center, c/o Site ID 22523, 21571 Beameade Circle, Bldg B,
Ashburn, VA 20147
Charlotte Data Center


$157,182


STARTEK c/o Spoken, 125 North Myers Street, Suite 400, Charlotte, NC 28202
Greeley West Data Center


$0


244 Dundee Avenue, Greeley, CO 80634




US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 5.01


GOOD STANDING AND FOREIGN QUALIFICATION JURISDICTIONS




 
Domestic Jurisdiction
Foreign Qualification(s)
 
 
 
StarTek, Inc.
Delaware
Colorado
 
 
 
StarTek Health Services Inc.
Colorado
 
 
 
 
StarTek USA Inc.
Colorado
Alabama
Arizona
Arkansas
California
Florida
Georgia
Iowa
Illinois
Indiana
Kentucky
Louisiana
Montana
Michigan
Missouri
Nebraska
New York
North Carolina
Ohio
Oklahoma
South Carolina
South Dakota
Tennessee
Texas
Utah
Virginia
Washington
Wyoming
 
 
 
Collection Center Inc.
North Dakota
Minnesota
South Dakota












US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.06


MATERIAL LITIGATION




None







US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.08(b)(1)


OWNED REAL PROPERTY




161 E. Randolph Avenue, Enid, Garfield County, Oklahoma
(Owned by StarTek USA, Inc.)







US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.08(b)(2)


LEASED REAL PROPERTY




Site Name
Street Address
City
State
Zip Code
County
Greeley
1250 H Street
Greeley
CO
80631
Weld County
Grand Junction
2830 North Avenue
Grand Junction
CO
81501
Mesa County
Colorado Springs
4455 Arrowswest Drive
Colorado Springs
CO
80907
El Paso County
Lynchburg
3412 Waterlick Road
Lynchburg
VA
24502
Campbell County
Mansfield
860 West Fourth Street
Mansfield
OH
44906
Richland County
Greenwood Village
8200 East Maplewood Avenue #100
Greenwood Village
CO
80111
Arapahoe County
Lutz
3810 Northdale Blvd #220
Tampa
FL
33624
Hillsborough County
Myrtle Beach
770 Swallow Avenue
Myrtle Beach
SC
29577
Horry County
Bismarck
425 North 5th Street
Bismarck
ND
58501
Burleigh County
Hamilton
150 High Street
Hamilton
OH
45011
Butler County
Wichita
4509 East 47th Street South
Wichita
KS
67210
Sedgwick County






US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.09


ENVIRONMENTAL MATTERS




None





US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.10


INSURANCE




See attached.

US.56258448.06

--------------------------------------------------------------------------------




[strtekbmocreditagreeimage1.gif]

US.56258448.06

--------------------------------------------------------------------------------






[strtekbmocreditagreeimage2.gif]



US.56258448.06

--------------------------------------------------------------------------------




[strtekbmocreditagreeimage3.gif]

US.56258448.06

--------------------------------------------------------------------------------




[strtekbmocreditagreeimage4.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreeimage5.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreeimage6.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreeimage7.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreeimage8.gif]




--------------------------------------------------------------------------------




[strtekbmocreditagreeimage9.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage10.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage11.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage12.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage13.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage14.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage15.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage16.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage17.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage18.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage19.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage20.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage21.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage22.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage23.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage24.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage25.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage26.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage27.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage28.gif]




--------------------------------------------------------------------------------






[strtekbmocreditagreimage29.gif]






--------------------------------------------------------------------------------




SCHEDULE 6.12(d)


PENSION PLANS




None





US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.13


SUBSIDIARIES; OTHER EQUITY INVESTMENTS


(a)


Subsidiary
Jurisdiction
Authorized Equity
Sole Shareholder
StarTek Health Services, Inc.
Colorado
1,000 shares of Common Stock
StarTek, Inc.
StarTek USA, Inc.
Colorado
1,000 shares of Common Stock
StarTek, Inc.
Collection Center, Inc.
North Dakota
100,000 shares of Common Stock
StarTek, Inc.
StarTek Macedonia Dooel


Skopje
1 share of Common Stock
StarTek, Inc.
StarTek International, Limited
Bermuda
12,000 shares of Common Stock
StarTek, Inc.
StarTek Canada Services, Ltd.
Nova Scotia, Canada
100,000 shares of Common Stock
StarTek, Inc.
StarTek Honduras, SA de CV


Honduras
n/a
StarTek, Inc.
StarTek Costa Rica


Costa Rica
n/a
Branch of StarTek International Limited
StarTek Philippines, Inc.


Philippines
3,875,000 shares of Common Stock
99.97% owned by StarTek International Limited
StarTek USA, Inc. Regional Operating Headquarters
Philippines
n/a
Branch of StarTek USA, Inc.



(b)    None


(c)


StarTek Health Services, Inc.
100 shares of Common Stock owned by sole shareholder, StarTek, Inc.
StarTek USA, Inc.
1,000 shares of Common Stock owned by sole shareholder, StarTek, Inc.
Collection Center, Inc.
100,000 shares owned by sole shareholder, StarTek, Inc.




US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.18


MATERIAL LABOR MATTERS




None



US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.19


DEPOSIT ACCOUNTS, SECURITIES ACCOUNT AND COMMODITY CONTRACTS


(a)
Depository Accounts



Company
Name of Depository
Account No.
Depository Address
Contact Person
StarTek, Inc.


Wells Fargo Bank– Collection
4122256290


P.O. Box 63020
San Francisco, CA 94163
Cherri Barela


StarTek, Inc.


Wells Fargo Bank– Concentration
4122257785


P.O. Box 63020
San Francisco, CA 94163
Cherri Barela


StarTek, Inc.
 
Wells Fargo Bank – Operating
4122256258


P.O. Box 63020
San Francisco, CA 94163
Cherri Barela


StarTek, Inc.
 
Wells Fargo Bank – Payroll
4122256266


P.O. Box 63020
San Francisco, CA 94163
Cherri Barela


StarTek Health Services, Inc.
Wells Fargo Bank – Health Services
4122805989
P.O. Box 63020
San Francisco, CA 94163
Cherri Barela


Startek Canada Limited
Wells Fargo Bank – Multi Currency Account
777-5000099


Wells Fargo Bank, N.A.
MAC # N9308-211
100 S 5th Street
Minneapolis, Minnesota 55402
Cherri Barela


Collection Center, Inc.
Wells Fargo Bank – Operating Account
1377653033
P.O. Box 6995
Portland, OR 97228
Cherri Barela





(b)
Securities Accounts – None



(c)
Commodities Accounts – None








US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 6.24


MATERIAL CONTRACTS




1.
Employment Agreement between StarTek, Inc. and Chad A. Carlson, dated May 26,
2010.



2.
Employment Agreement between StarTek, Inc. and Lisa Weaver, dated October 31,
2011.



3.
Employment Agreement between StarTek, Inc. and Glenn Douglas Tackett, Jr., dated
August 19, 2013.



4.
Employment Agreement between StarTek, Inc. and Jay Kirksey, dated December 26,
2013.



5.
Employment Agreement between StarTek, Inc. and Peter Martino, dated December 12,
2013.



6.
Employment Agreement between StarTek, Inc. and Kamalesh Dwivedi, dated September
4, 2014.



7.
AT&T Master Services Agreement dated January 25, 2013.



8.
Comcast Master Services Agreement dated January 4, 2014 and effective as of June
22, 2013.



9.
T-Mobile Master Services Agreement dated July 28, 2011 and effective as of July
1, 2011.








US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 8.01


EXISTING INDEBTEDNESS


1.
Software/Services Financing Agreement dated March 27, 2014, between StarTek,
Inc. and IBM Credit LLC; total amount financed: $1,062,768.13.



2.
Purchase Agreement dated September 22, 2014, by and among StarTek, Inc. (the
“Buyer”), Collection Center, Inc. (the “Company”), Bryan Dvirnak and Michael
Haas (the “Sellers”) wherein the Buyer purchased the Company from the Sellers
for the purchase price of $4,350,000. Buyer paid $2,610,000 in cash at closing
with the remainder paid in eight (8) quarterly installments commencing on
December 31, 2014.



3.
Credit and Security Agreement by and among StarTek, Inc. and StarTek USA, Inc.,
as Borrowers, and Wells Fargo Bank, National Association, as Lender, dated as of
February 28, 2012, as amended. TO BE TERMINATED UPON THE CLOSING OF THE CREDIT
AGREEMENT.










US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 8.02


EXISTING LIENS




STARTEK, INC.
Secretary of State of Delaware
UCCs – as of 3/17/2015

US.56258448.06

--------------------------------------------------------------------------------




SECURED PARTY
FILING NO.
DATE
COLLATERAL
Dell Financial Services L.P.
2007 4430525
11/20/2007
Specific equipment.
-amendment
2008 0436798
02/05/2008
Changes Secured Party to Banc of America Leasing & Capital, LLC
-assignment
2008 0472355
02/04/2008
Assigns to Leaf Funding Inc.
-assignment
2008 0472967
02/07/2008
Partial Assignment to Leaf Funding, Inc.
-assignment
2008 0558021
02/14/2008
Assigns to Banc of America Leasing & Capital LLC
-continuation
2012 3712611
09/26/2012
 
AT&T Capital Services, Inc.
2007 4490834
11/28/2007
Specific equipment.
*Lessee-Lessor designation.
continuation
2012 2659466
07/11/2012
 
AT&T Capital Services, Inc.
2007 4490842
11/28/2007
Specific equipment.
-continuation
2012 2659441
07/11/2012
 
AT&T Capital Services, Inc.
2007 4490875
11/28/2007
Specific equipment.
*Lessee-Lessor designation.
-continuation
2012 2659458
07/11/2012
 
AT&T Capital Services, Inc.
2008 0938264
03/17/2008
Specific equipment.
*Lessee-Lessor designation.
-continuation
2013 0236597
01/17/2013
 
AT&T Capital Services, Inc.
2008 0938306
03/17/2008
Specific equipment.
*Lessee-Lessor designation.
-continuation
2013 0236589
01/17/2013
 
AT&T Capital Services, Inc.
2008 2966065
09/02/2008
Specific equipment.
*Lessee-Lessor designation.
-continuation
2013 3084739
08/07/2013
 
AT&T Capital Services, Inc.
2008 2966123
09/02/2008
Specific equipment.
*Lessee-Lessor designation.
-continuation
2013 3084762
08/07/2013
 
Banc of America Leasing & Capital, LLC
2010 3336553
09/24/2010
Specific equipment.
Wells Fargo Bank, National Association (to be terminated)
2012 0231011
01/18/2012
All assets.
-amendment
2012 2158634
06/05/2012
Amends Debtor address.
Citibank, N.A., its branches, subsidiaries and affiliates
2013 5021085
12/18/2013
Debtor’s right, title and interest in Accounts Receivable owing to Debtor by
AT&T Services.
AT&T Capital Services, Inc.
2014 0685180
02/21/2014
Specific equipment.
*Lessee-Lessor designation.
AT&T Capital Services, Inc.
2014 1074269
03/19/2014
Specific equipment.
*Lessee-Lessor designation.




US.56258448.06

--------------------------------------------------------------------------------




STARTEK HEALTH SERVICES, INC.
Secretary of State of Colorado
UCCs –as of 4/2/2015
SECURED PARTY
FILING NO.
DATE
COLLATERAL
Wells Fargo Bank, National Association (to be terminated)
20142067785
07/16/2014
All assets.

    
STARTEK USA, INC.
Secretary of State of Colorado
UCCs –as of 4/2/2015
SECURED PARTY
FILING NO.
DATE
COLLATERAL
US Bancorp
2009F095185
11/16/2009
Specific equipment.
Wells Fargo Bank, National Association (to be terminated)
20122001462
01/18/2012
All assets.
-amendment
20122017187
06/05/2012
Amends Debtor address.
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
20132042903
05/16/2013
Specific equipment.
U.S. Bank Equipment Finance
20132109085
12/18/2013
Specific equipment.
U.S. Bank Equipment Finance
20142036635
04/21/2014
Specific equipment.



Richland County, Ohio
Tax liens – as of 3/31/2015
Ohio Department of Job and Family Services
Issue Date: 9/3/2011
Lien Number: UC088030
Amount: $0
Recording info: OR Bk 2076 Pg 407-408, 9/13/2011
Ohio Department of Job and Family Services
Issue Date: 12/17/2011
Lien Number: UC091764
Amount: $355.90
Recording info: OR Bk 2100 Pg 844-845, 12/29/2011
Ohio Department of Job and Family Services

US.56258448.06

--------------------------------------------------------------------------------




Issue Date: 3/17/2012
Lien Number: UC094732
Amount: $318.36
Recording info: OR Bk 2119 Pg 590-591, 3/26/2012
Ohio Department of Job and Family Services
Issue Date: 6/2/2012
Lien Number: UC097493
Amount: $317.81
Recording info: OR Bk 2140 Pg 361-362, 6/13/2012
Ohio Department of Job and Family Services
Issue Date: 12/15/2012
Lien Number: UC104919
Amount: $393.57
Recording info: OR Bk 2192 Pg 148-149, 12/28/2012
Ohio Department of Job and Family Services
Issue Date: 12/22/2012
Lien Number: UC105107
Amount: $0
Recording info: OR Bk 2195 Pg 529-530, 1/10/2013
Ohio Department of Job and Family Services
Issue Date: 3/23/2013
Lien Number: UC108173
Amount: $1,757.51
Recording info: OR Bk 2215 Pg 445-446, 4/3/2013
Ohio Department of Job and Family Services
Issue Date: 9/21/2013
Lien Number: UC113712
Amount: $2,021.64
Recording info: OR Bk 2262 Pg 846-847, 9/30/2013
Ohio Department of Job and Family Services
Issue Date: 3/8/2014
Lien Number: UC117721
Amount: $0
Recording info: OR Bk 2295 Pg 497-498, 3/19/2014
Ohio Department of Job and Family Services
Issue Date: 12/6/2014
Lien Number: UC125454
Amount: $170.01
Recording info: OR Bk 2354 Pg 820-821, 12/17/2014

US.56258448.06

--------------------------------------------------------------------------------




Ohio Department of Job and Family Services
Issue Date: 1/10/2015
Lien Number: UC126659
Amount: $387.56
Recording info: OR Bk 2360 Pg 47-48, 1/20/2015


COLLECTION CENTER, INC.
Secretary of State of North Dakota
UCCs – as of 4/6/2015
SECURED PARTY
FILING NO.
DATE
COLLATERAL
Wells Fargo Bank, National Association (to be terminated)
14-000949467-2
12/02/2014
All assets.








US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 8.03


EXISTING INVESTMENTS




None

US.56258448.06

--------------------------------------------------------------------------------




SCHEDULE 11.02


ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES




If to Administrative Agent, Swing Line Lender or Letter of Credit Issuer:
BMO Harris Bank N.A.
111 West Monroe
Chicago, Illinois 60603
Attention: Sarah Yates
Facsimile No.: (312) 765-1641
With a copy to:
Vedder Price P.C.
222 N. LaSalle, Suite 2600
Chicago, IL 60601
Attention: John T. McEnroe
Facsimile No.: (312) 609-5005
If to a Loan Party:
StarTek, Inc.,
as Borrower Agent
8200 E Maplewood Avenue, Suite 100
Greenwood Village, CO 80111
Attention: Lisa Weaver, Chief Financial Officer
Facsimile No.: (303) 388-9970
[Website: www.startek.com]
With a copy to:
StarTek, Inc.
8200 E Maplewood Avenue, Suite 100
Greenwood Village, CO 80111
Attention: General Counsel
Facsimile No.: (303) 388-9970








US.56258448.06    

--------------------------------------------------------------------------------




EXHIBIT A-1
FORM
REVOLVING LOAN NOTE
_____________, 2015
FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”) hereby, jointly
and severally, promises to pay to                      or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrowers under that certain Credit Agreement,
dated as of April ___, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrowers, the
Lenders from time to time party thereto, and BMO Harris Bank N.A., as
Administrative Agent, Swing Line Lender, and an Letter of Credit Issuer.
Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Loan
Note is also is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Loan Note and endorse
thereon the date, amount and maturity of its Revolving Loans and payments with
respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




(Signature Page to Revolving Loan Note)
THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.
 
BORROWERS: 

STARTEK, INC.,
a Delaware Corporation 

 
By:       
Name:     
Title:    
 
STARTEK HEALTH SERVICES, INC., a Colorado Corporation 

 
By:       
Name:    
Title:   
 
STARTEK USA, INC. 
a Colorado Corporation 

 
By:       
Name:    
Title:   




CHICAGO/#2690919.4

--------------------------------------------------------------------------------




REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To:
BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April __, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among STARTEK, INC., a Delaware corporation (the “Borrower
Agent”), and the other borrowers party thereto (together with the Borrower
Agent, collectively, the “Borrowers”), the Lenders from time to time party
thereto, and BMO Harris Bank N.A., as Administrative Agent, Swing Line Lender,
and an Letter of Credit Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the chief financial officer of the Borrower Agent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower Agent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the Fiscal Month of the
Borrower Agent ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders equity and
cash flows of the Borrower Agent and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end adjustments
and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrowers performed and observed all its
Obligations under the Loan Documents, and

 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




[select one:]
[to the best knowledge of the undersigned during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Article VI of the Agreement, and any representations and warranties of the Loan
Parties that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
 
STARTEK, INC., a Delaware corporation, as Borrower Agent
By:     
Name:     
Title:    
 
 




 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




For the twelve Fiscal Month period ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
•
Section 8.12(a) – Consolidated Fixed Charge Coverage Ratio.
 
A.    Consolidated EBITDA with respect to the Company and its Subsidiaries, on a
consolidated basis, for the trailing twelve consecutive Fiscal Months ending on
above Statement Date (“Subject Period”):
 
1.    Consolidated Net Income for Subject Period:
$___________
2.    Consolidated Interest Charges for Subject Period (net of interest income
for Subject Period of the Company and its Subsidiaries for Subject Period):
$___________
3.    Federal, state, local and foreign income tax expense for Subject Period
(net of income tax credits):
$___________
4.    Depreciation for Subject Period:
$___________
5.    Amortization expenses for Subject Period:
$___________
6.    Non-cash compensation expense, or other non-cash expenses or charges,
arising from granting of stock options, stock appreciation rights or other
equity arrangements for Subject Period:
$___________
(I) Non-cash charges, losses or expenses (excluding any non-cash charges
representing an accrual of, or reserve for, cash charges to be paid within the
next twelve months) for Subject Period:
$___________
7.    Expenses up to $_____________ incurred in connection with the Transactions
for Subject Period:
$___________
8.    Other non-cash income, gains or profits for Subject Period:
$___________
9.    Consolidated EBITDA (Lines A.1. + A.2. + A.3. + A.4. + A.5. + A.6. + A.7.
- A.8.):
$___________
B.    Consolidated Fixed Charges for the Subject Period:
 
1.    Consolidated Cash Interest Charges paid or required to be paid during
Subject Period:
$___________
2.    Principal payments of Consolidated Funded Indebtedness made or required to
be made during Subject Period but excluding any such payments to the extent
constituting a refinancing of such Consolidated Funded Indebtedness through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 8.01 and repayments of Revolving Loans:
$___________
3.    Restricted Payments made in cash:
$___________


 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




4.    Aggregate federal, state, local and foreign income taxes paid in cash:
$___________
5.    Cash contributions to Pension Plans (to extent not deducted in calculation
of net income)
$___________
6.    CCI Deferred Payments paid or required to be paid during Subject Period
$___________
7.    Consolidated Fixed Charges (Lines B.1.+ B.2. + B.3. + B.4. + B.5. + B.6.)
$___________
C.    Consolidated Capital Expenditures for the Subject Period:
 
1.    Consolidated Capital Expenditures:
$___________
2.    Capital Expenditures (a) financed with Borrowed Money (other than Loans),
(b) made with Net Cash Proceeds from any Disposition described in clauses
8.05(b) or proceeds of insurance arising from any casualty or other insured
damage or from condemnation or similar awards with respect to any property or
asset, in each case, to the extent such proceeds are reinvested within 180 days
of receipt thereof and (c) constituting any portion of the purchase price of a
Permitted Acquisition which is accounted for as a capital expenditure
$___________
3.    Net Consolidated Capital Expenditures: (Lines C.1. – C.2.)
$___________
D.    Consolidated Fixed Charge Coverage Ratio (Line A.9. - Line C.3. ÷ Line
B.7.):
 
Minimum Required during a Fixed Charge Trigger Period (check if applicable ¨):
_________ to 1.00
II.    Section 8.12(b) – Consolidated Capital Expenditures
 
A.    Consolidated Capital Expenditures with respect to the Company and its
Restricted Subsidiaries, on a consolidated basis, for the trailing twelve
consecutive Fiscal Months ending on above Statement Date (“Subject Period”):
$___________






 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT C


FORM PLEDGE AND SECURITY AGREEMENT





 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT D


FORM BORROWING BASE CERTIFICATE


[TO COME]





 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT E


FORM ADDITIONAL LENDER JOINDER AGREEMENT


ADDITIONAL LENDER JOINDER AGREEMENT
THIS ADDITIONAL LENDER JOINDER AGREEMENT, dated as of              [●], 20__
(this “Agreement”), by and among [                    ] (1) [(each an
“Additional Commitment Lender” and collectively the “Additional Commitment
Lenders”)], STARTEK, INC., a Delaware corporation (together with its successors
and assigns, the “Parent Borrower”), the Subsidiary Borrowers from time to time
party to the Credit Agreement (as defined below) (together with the Parent
Borrower, collectively, the “Borrowers” and each individually, a “Borrower”) and
the Administrative Agent (as defined below).
(1) NTD: To be modified to reflect the addition of any other Additional
Commitment Lenders.


RECITALS:
WHEREAS, the Borrowers, COLLECTION CENTER, INC., a North Dakota corporation, as
a guarantor, and the Administrative Agent are parties to the Credit Agreement,
dated as of April ____, 2015 (as amended, modified, restated from time to time,
the “Credit Agreement”), capitalized terms defined therein being used herein as
therein defined), among the Borrowers, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), BMO HARRIS BANK,
N.A., as administrative agent, (in such capacity, the “Administrative Agent”)
for the Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may increase the Aggregate Revolving Credit Commitments by entering
into one or more joinder agreements with the Additional Commitment Lenders.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Revolving Commitments as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below.
Each Additional Commitment Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers

 
 
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and(iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
Each Additional Commitment Lender hereby agrees to make its Revolving Commitment
as set forth on Schedule A on the following terms and conditions:
1.Other Fees. The Parent Borrower agrees to pay (or cause to be paid) to the
Administrative Agent for the ratable benefit of each Additional Lender a
non-refundable upfront fee in an amount up to          of the aggregate
principal amount of Revolving Commitments held by such Additional Commitment
Lender as of the date hereof.
2.    Additional Lenders. Each Additional Commitment Lender acknowledges and
agrees that upon its execution of this Agreement that such Additional Commitment
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.
3.    Credit Agreement Governs. Except as set forth in this Agreement and any
related amendments to the Loan Documents, increases in the Aggregate Revolving
Credit Commitments shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.
4.    Parent Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer of the Parent Borrower, to the best of his or her knowledge,
hereby certifies that:
(i)    The representations and warranties of the Parent Borrower set forth in
the Credit Agreement and in each of the other Loan Documents to which it is a
party or which are contained in any certificate furnished by or on behalf of the
Parent Borrower pursuant to the Credit Agreement or any of the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof, with the same effect as if made on the date hereof
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct in all material respects as of such earlier date; and
(ii)    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and/or the issuance of any Letters of Credit to be issued on the date hereof.
5.    Borrower Covenant. By its execution of this Agreement, the applicable
Borrower hereby covenants to deliver or cause to be delivered all legal opinions
and other documents reasonably requested by the Administrative Agent, as
applicable, in connection with this Agreement.
6.    Notice. For purposes of the Credit Agreement, the initial notice address
of each Additional Lender shall be as set forth below its signature below.

 
11
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




7.    Tax Forms. Each increase in the Aggregate Revolving Credit Commitments
shall deliver herewith to the Borrowers and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal tax matters
as contemplated by the Credit Agreement.
8.    Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the increase in the Aggregate Revolving Credit
Commitments made by the Additional Commitment Lender in the Register.
9.    Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto, except as provided for in
Subsection 11.01 of the Credit Agreement.
10.    Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents represent the entire agreement among the parties with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by any of the parties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE
NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
12.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Parent Borrower and the
Administrative Agent.



 
12
 

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.


 
[ADDITIONAL COMMITMENT LENDER] 

 
By:       
   Name: 
   Title:
 
Attention:
Telephone:
Facsimile:




[Signature Page to Additional Lender Joinder Agreement]

CHICAGO/#2690919.4

--------------------------------------------------------------------------------






 
BORROWERS: 

STARTEK, INC.,
a Delaware Corporation 

 
By:       
Name:     
Title:    
 
STARTEK HEALTH SERVICES, INC., a Colorado Corporation 

 
By:       
Name:    
Title:   
 
STARTEK USA, INC. 
a Colorado Corporation 

 
By:       
Name:    
Title:   
 
GUARANTOR:
COLLECTION CENTER, INC.,
a North Dakota Corporation 

 
By:       
Name:    
Title:   
 
ADMINISTRATIVE AGENT: 
 
BMO HARRIS BANK N.A., as Administrative Agent 

 
By:       
Name:    
Title:   
 
LENDERS: 

BMO HARRIS BANK N.A., as a Lender, Letter of Credit Issuer and Swing Line
Lender 

 
By:       
Name:    
Title:   


[Signature Page to Additional Lender Joinder Agreement]

CHICAGO/#2690919.4

--------------------------------------------------------------------------------







[Signature Page to Additional Lender Joinder Agreement]

CHICAGO/#2690919.4

--------------------------------------------------------------------------------






SCHEDULE A
to the Joinder Agreement
Lender
Allocations
[BMO HARRIS BANK N.A.]
$[●]
[Additional Commitment Lender]
$[●]
Total Additional Commitment Lender Commitments
[$_____________]






[Signature Page to Additional Lender Joinder Agreement]

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT F


FORM ASSIGNMENT AND ACCEPTANCE


ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
(“the Standard Terms and Conditions”) set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




1.
Assignor:
_________________________________
2.
Assignee:
_________________________________ 
[for each Assignee, indicate [Affiliate][Approved Fund] of [Identify Lender]]
3.
Borrowers:
_________________ and certain borrowing Subsidiaries
4.
Administrative Agent:
BMO Harris Bank N.A., as the administrative agent under the Credit Agreement
(defined herein).
5.
Credit Agreement:
Credit Agreement, dated as of ________________ ___, 2015, among StarTek, Inc. a
Delaware corporation, the other Borrowers party thereto, the Lenders from time
to time party thereto, and BMO Harris Bank N.A., as Administrative Agent, Swing
Line Lender, and an Letter of Credit Issuer.
6.
Assigned Interest:
 



Assignor[s] (2)
Assignee[s] (3)
Facility
Assigned(4)
Aggregate Amount of Commitment/
Loans for all Lenders (5)
Amount of Commitment/
Loans Assigned*
Percentage Assigned of Commitment/
Loans (6)
 
 
_________
$__________
$__________
________%
 
 
_________
$__________
$__________
________%
 
 
_________
$__________
$__________
________%



7.
Trade Date:
________________________]



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
(2) List each Assignor, as appropriate.
(3) List each Assignee, as appropriate.
(4) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan”, etc.)
(5) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
(6) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


The terms set forth in this Assignment and Acceptance are hereby agreed to:

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




 
ASSIGNOR
[NAME OF ASSIGNOR]
By:     
   Title:    
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:     
   Title:    
Consented to and Accepted:
BMO HARRIS BANK N.A., as Administrative Agent
By:     
   Title:    
 
[Consented to:]
      
By:     
   Title:    
 




CHICAGO/#2690919.4

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Illinois.





CHICAGO/#2690919.4

--------------------------------------------------------------------------------




EXHIBIT G


FORM LANDLORD WAIVER


LANDLORD WAIVER
TO:    BMO Harris Bank N.A., a national banking association with an office at
111 West Monroe, Chicago, Illinois 60603, Attention: Sarah Yates, as
Administrative Agent.
_______________________________ (“Borrower”) is the lessee under a lease (the
“Lease”) between Borrower and the undersigned covering the premises located at
_______________________________, more fully described in the lease attached
hereto as Exhibit A (the “Premises”).
Borrower has entered into certain financing arrangements with BMO Harris Bank
N.A., as agent (in such capacity, being “Administrative Agent”) for itself and
other lenders (collectively “Lenders”) and, as a condition to such financing
arrangements, Lenders require, among other things, liens on all of Borrower’s
equipment and inventory (“Collateral”) located on the Premises.
To induce Lenders (together with their agents and assigns) to enter into said
financing arrangements, and for other good and valuable consideration, the
undersigned hereby agrees that:
(i)it will not assert against the Collateral any statutory or possessory liens,
including, without limitation, rights of levy or distraint for rent, all of
which it hereby waives;
(ii)none of Borrower’s assets located on the Premises shall be deemed to be
fixtures;
(iii)it will notify Administrative Agent if Borrower defaults on its Lease
obligations to the undersigned and allow Administrative Agent 15 days from its
receipt of notice in which to cure or cause Borrower to cure any such defaults;
(iv)if, for any reason whatsoever, the undersigned either deems itself entitled
to redeem or take possession of the Premises during the term of Borrower’s Lease
or intends to sell or otherwise transfer all or any part of its interest in the
Premises, the undersigned will notify Administrative Agent 15 days before taking
such action; and
(v)if Borrower defaults on its obligations to Lenders and, as a result,
Administrative Agent looks to the Collateral, the undersigned will not hinder
Administrative Agent’s actions in assembling all of Borrower’s assets located on
the Premises, will permit Administrative Agent to remove said assets from the
Premises without charge and will not hinder Administrative Agent’s actions in
enforcing its liens on said assets.
The undersigned hereby acknowledges that, as of the date of this agreement,
Borrower is not in default in any respect under its Lease obligations to the
undersigned.

CHICAGO/#2690919.4

--------------------------------------------------------------------------------




Any notice(s) required or desired to be given hereunder shall be directed to the
party to be notified at the address stated herein.
The agreements contained herein shall continue in force until all of Borrower’s
obligations and liabilities to Lenders are paid and satisfied in full and all
financing arrangements between Lenders and Borrower have been terminated.
The agreements contained herein may not be modified or terminated orally and
shall be binding upon the successors, assigns and personal representatives of
the undersigned, upon any successor owner or transferee of the Premises, and
upon any purchasers, including any mortgagee, from the undersigned.
Executed and delivered as of this _____ day of April, 2015 at
______________________.


 
NAME OF LANDLORD:








By:               










Address:            
               
               


 








CHICAGO/#2690919.4